[exhibit10210k2016001.jpg]
Exhibit 10.2 TAX MATTERS AGREEMENT DATED AS OF SEPTEMBER 8, 2016 BY AND BETWEEN
JOHNSON CONTROLS INTERNATIONAL PLC AND ADIENT LIMITED



--------------------------------------------------------------------------------



 
[exhibit10210k2016002.jpg]
i TABLE OF CONTENTS Page Section 1.  Definition of Terms
................................................................................................2 
Section 2.  Allocation of Tax Liabilities
................................................................................13 
Section 2.01  General Rule
..............................................................................................13 
Section 2.02  Allocation of Taxes
....................................................................................13 
Section 2.03  Certain Transaction and Other Taxes
........................................................15  Section 3. 
Preparation and Filing of Tax Returns
..............................................................17  Section 3.01 
Johnson Controls Returns
..........................................................................17 
Section 3.02  Adient Returns
...........................................................................................17 
Section 3.03  Tax Reporting Practices
.............................................................................17 
Section 3.04  Consolidated or Combined Tax Returns
....................................................18  Section 3.05  Right to
Review Tax Returns
.....................................................................19  Section
3.06  Adient Carryback Items and Claims for Refund
........................................20  Section 3.07  Apportionment of
Earnings and Profits and Tax Attributes ......................20  Section 4. 
Payments
...............................................................................................................21 
Section 4.01  Payment of Taxes
.......................................................................................21 
Section 4.02  Adjustments Resulting in Underpayments
.................................................22  Section 4.03 
Indemnification Payments
.........................................................................22 
Section 4.04  Payors; Payees; Treatment
.........................................................................22 
Section 5.  Tax Benefits
..........................................................................................................22 
Section 5.01  Tax Benefits
...............................................................................................22 
Section 5.02  Johnson Controls and Adient Income Tax Deductions in Respect of
Certain Equity Awards and Incentive Compensation ............................25 
Section 6.  Transaction Status
...............................................................................................25 
Section 6.01  Restrictions on Adient
................................................................................25 



--------------------------------------------------------------------------------



 
[exhibit10210k2016003.jpg]
ii Section 6.02  Restrictions on Johnson
Controls...............................................................28 
Section 6.03  Procedures Regarding Opinions and Rulings
............................................28  Section 6.04  Liability for
Separation Tax Losses
...........................................................29  Section 6.05 
Certain Elections
........................................................................................31 
Section 7.  Assistance and Cooperation
................................................................................31 
Section 7.01  Assistance and Cooperation
.......................................................................31 
Section 7.02  Tax Return Information
.............................................................................32 
Section 7.03  Reliance by Johnson Controls
....................................................................32  Section
7.04  Reliance by Adient
.....................................................................................33 
Section 8.  Tax Records
..........................................................................................................33 
Section 8.01  Retention of Tax Records
..........................................................................33 
Section 8.02  Access to Tax Records
...............................................................................34 
Section 8.03  Preservation of Privilege
............................................................................34 
Section 9.  Tax Contests
.........................................................................................................34 
Section 9.01  Notice
.........................................................................................................34 
Section 9.02  Control of Tax Contests
.............................................................................34 
Section 10.  Effective Date; Termination of Prior Intercompany Tax Allocation
Agreements
...........................................................................................................38 
Section 11.  Survival of Obligations
........................................................................................38 
Section 12.  Treatment of Payments; Tax Gross-Up
.............................................................38  Section 12.01 
Treatment of Tax Indemnity and Tax Benefit Payments
...........................38  Section 12.02  Tax Gross-Up
.............................................................................................39 
Section 12.03 
Interest........................................................................................................39 
Section 13.  Disagreements
......................................................................................................39 
Section 13.01  Dispute Resolution
.....................................................................................39 
Section 13.02  Injunctive Relief
.........................................................................................40 



--------------------------------------------------------------------------------



 
[exhibit10210k2016004.jpg]
iii Section 14.  Late Payments
......................................................................................................40 
Section 15.  Expenses
................................................................................................................40 
Section 16.  General Provisions
...............................................................................................40 
Section 16.01  Addresses and Notices
...............................................................................40 
Section 16.02  Assignability
..............................................................................................41 
Section 16.03  Waiver
........................................................................................................41 
Section 16.04  Severability
................................................................................................41 
Section 16.05  Authority
....................................................................................................41 
Section 16.06  Further Action
............................................................................................41 
Section 16.07  Integration
..................................................................................................42 
Section 16.08  Construction
...............................................................................................42 
Section 16.09  No Double Recovery
..................................................................................42 
Section 16.10  Currency
.....................................................................................................42 
Section 16.11  Counterparts
...............................................................................................42 
Section 16.12  Governing Law
..........................................................................................42 
Section 16.13  Jurisdiction
.................................................................................................43 
Section 16.14  Amendment
................................................................................................43 
Section 16.15  Adient Subsidiaries
....................................................................................43 
Section 16.16  Successors
..................................................................................................43 
Section 16.17 
Injunctions..................................................................................................43 



--------------------------------------------------------------------------------



 
[exhibit10210k2016005.jpg]
TAX MATTERS AGREEMENT This TAX MATTERS AGREEMENT (this “Agreement”) is entered
into as of September 8, 2016, by and between Johnson Controls International plc,
an Irish public limited company (“Johnson Controls”), and Adient Limited, a
company organized under the laws of Ire- land (“Adient”) (collectively, the
“Companies” and each, a “Company”). RECITALS WHEREAS, Johnson Controls and
Adient have entered into a Separation and Dis- tribution Agreement, dated as of
September 8, 2016 (the “Separation and Distribution Agree- ment”), providing for
the separation of the Johnson Controls Group from the Adient Group; WHEREAS,
pursuant to the terms of the Separation and Distribution Agreement and the
Separation Step Plan, Old Johnson Controls has and will, among other things, (i)
con- tribute, sell or otherwise transfer (or cause to be contributed, sold or
otherwise transferred) the Adient Assets to Jersey SpinCo and its Subsidiaries,
(ii) cause Jersey SpinCo and its Subsidiaries to assume the Adient Liabilities,
and (iii) sell or otherwise transfer all of the outstanding Jersey SpinCo Shares
to a wholly owned (directly or indirectly) Affiliate of Johnson Controls
(“TSub”) in exchange for a note or otherwise (the “Old Johnson Controls Jersey
SpinCo Sale”); WHEREAS, following the Old Johnson Controls Jersey SpinCo Sale,
TSub will sell or otherwise transfer all of the outstanding Jersey SpinCo Shares
to Johnson Controls in ex- change for a note, in partial repayment of a loan or
otherwise (the “TSub Jersey SpinCo Sale”); WHEREAS, following the TSub Jersey
SpinCo Sale, pursuant to the terms of the Separation and Distribution Agreement,
Johnson Controls will (and will cause Adient to) effect the Distribution;
WHEREAS, Johnson Controls and its Subsidiaries have engaged in certain re-
structuring transactions to facilitate the Distribution, including the Old
Johnson Controls Internal Contributions, the Old Johnson Controls Internal
Distributions, the Old Johnson Controls Jersey SpinCo Sale, the TSub Jersey
SpinCo Sale and the other transactions set forth in the Separation Step Plan;
WHEREAS, for U.S. Federal Income Tax purposes, it is intended that each of the
Old Johnson Controls Internal Distributions shall qualify as a transaction that
is generally tax- free pursuant to Sections 355(a) and 368(a)(1)(D) of the Code
or Section 355(a) of the Code, as applicable; and WHEREAS, the parties desire to
provide for and agree upon the allocation be- tween the parties of liabilities
for Taxes arising prior to, as a result of, and subsequent to the Dis-
tribution, and to provide for and agree upon other matters relating to Taxes.
NOW, THEREFORE, in consideration of the mutual agreements contained here- in,
the parties hereby agree as follows:



--------------------------------------------------------------------------------



 
[exhibit10210k2016006.jpg]
- 2 - Section 1. Definition of Terms. For purposes of this Agreement (including
the recitals hereof), the following terms have the following meanings, and
capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Separation and Distribution Agreement: “Active Trade or
Business” means, with respect to any Old Johnson Controls In- ternal
Distributing and any Old Johnson Controls Internal Controlled, the active
conduct (as de- fined in Section 355(b)(2) of the Code and the regulations
thereunder) by such entity and its “separate affiliated group” (as defined in
Section 355(b)(3)(B) of the Code) of the trade or busi- ness relied upon to
satisfy Section 355(b) of the Code with respect to the relevant Old Johnson
Controls Internal Distribution immediately prior to such Old Johnson Controls
Internal Distribu- tion. “Actually Realized” or “Actually Realizes” means, for
purposes of determining the timing of the incurrence of any Tax Liability or the
realization of a Refund (or any related Tax cost or Tax Benefit), whether by
receipt or as a credit or other offset to Taxes otherwise payable, by a Person
in respect of any payment, transaction, occurrence or event, the time at which
the amount of Taxes paid (or Refund realized) by such Person is increased above
(or re- duced below) the amount of Taxes that such Person would have been
required to pay (or Refund that such Person would have realized) but for such
payment, transaction, occurrence or event. “Adient” has the meaning set forth in
the Preamble, and references herein to Adient shall include any entity treated
as a successor to Adient. “Adient Business” has the meaning set forth in the
Separation and Distribution Agreement. “Adient Capital Stock” means all classes
or series of capital stock of Adient, in- cluding (i) the Adient Shares, (ii)
all options, warrants and other rights to acquire such capital stock, and (iii)
all instruments properly treated as stock in Adient for Federal Income Tax pur-
poses. “Adient Carryback Item” means any net operating loss, net capital loss,
excess tax credit or other similar Tax item of any member of the Adient Group
which may or must be car- ried from any Post-Distribution Period to any
Pre-Distribution Period under the Code or other applicable Tax Law. “Adient
Group” means Adient and its Affiliates, as determined immediately after the
Distribution. “Adient Group Employees” has the meaning set forth in the Employee
Matters Agreement. “Adient Group Relief” means, without duplication, (i) any
Relief of any member of the Adient Group as of immediately after the
Distribution and (ii) any Relief generated by, or attributable or arising to,
any member of the Adient Group in a Post-Distribution Period. “Adient Return”
has the meaning set forth in Section 3.02.



--------------------------------------------------------------------------------



 
[exhibit10210k2016007.jpg]
- 3 - “Adient Separate Return” means any Separate Return of Adient or any member
of the Adient Group. “Adient Shares” has the meaning set forth in the Separation
and Distribution Agreement. “Adjusted Company” has the meaning set forth in
Section 9.02(c). “Adjustment Request” means any formal or informal claim or
request filed with any Tax Authority, or with any administrative agency or
court, for the adjustment, Refund, or credit of Taxes, including (a) any amended
Tax Return claiming adjustment to the Taxes as re- ported on the Tax Return or,
if applicable, as previously adjusted, (b) any claim for equitable re- coupment
or other offset, and (c) any claim for Refund of Taxes previously paid.
“Affiliate” has the meaning set forth in the Separation and Distribution Agree-
ment. “Agreement” means this Tax Matters Agreement. “Business Day” means any day
other than a Saturday, a Sunday or a day on which banking institutions are
generally authorized or required by Law to close in Ireland, the United States
or the United Kingdom. “Check-the-Box Election” has the meaning set forth in
Section 6.05(b). “Code” means the U.S. Internal Revenue Code of 1986, as
amended. “Combined Return” means a consolidated, affiliated, combined, unitary,
group or other similar Tax Return (including a Tax Return with respect to a
profit and/or loss sharing group (e.g., UK group relief), group payment or
similar group or fiscal unity) that actually in- cludes, by election or
otherwise, one or more members of the Johnson Controls Group together with one
or more members of the Adient Group (including, for the avoidance of doubt, any
such Tax Return that is an Old Johnson Controls Federal Consolidated Income Tax
Return). “Companies” or “Company” has the meaning set forth in the Preamble.
“Compensatory Equity Interests” has the meaning set forth in Section 5.02.
“Competent Authority Proceeding” means any proceeding pursuant to the mutual
assistance or mutual agreement provisions of any tax treaty or any similar
proceeding before any Competent Authority (or other body similar to a Competent
Authority established pursuant to any tax treaty). “Distribution” means the
distribution by Johnson Controls of all of the Jersey SpinCo Shares to holders
of Johnson Controls common stock, which will be effected by way of a
distribution in specie by Johnson Controls of the Adient Business to the holders
of Johnson Con- trols common stock, through (a) the transfer to Adient, which
will have been re-registered as a public limited company, of Johnson Controls’
entire legal and beneficial interest in the issued



--------------------------------------------------------------------------------



 
[exhibit10210k2016008.jpg]
- 4 - share capital of Jersey SpinCo, and (b) the issuance of Adient Shares to
holders of Johnson Con- trols common stock on a pro rata basis. “Distribution
Date” has the meaning set forth in the Separation and Distribution Agreement.
“Effective Time” has the meaning set forth in the Separation and Distribution
Agreement. “Electronics Business” means the “Business,” as defined in that
certain Purchase Agreement, dated as of January 12, 2014, by and between Johnson
Controls, Inc. and Visteon Corporation, and the “Business,” as defined in that
certain Asset Purchase Agreement, dated as of July 18, 2013, by and between
Johnson Controls, Inc. and Gentex Corporation. “Electronics Business Tax” means
any Tax Liability imposed on any Electronics Entity and attributable to the
Electronics Business (determined on a “with and without” basis). “Electronics
Business Tax Attribute” means any Tax Attribute of any Electronics Entity
attributable to the Electronics Business, as determined by Johnson Controls in
good faith. “Electronics Entity” means each of Johnson Controls Automotive
Electronics do Brasil Ltda. (formerly SAGEM Do Brasil), JC International ZAO,
and any of their respective successors. “Employee Matters Agreement” means the
Employee Matters Agreement, dated as of September 8, 2016, by and between
Johnson Controls and Adient. “Federal Income Tax” means any Tax imposed by
Subtitle A of the Code. “Federal Other Tax” means any Tax imposed by the federal
government of the United States of America other than any Federal Income Taxes.
“Fifty-Percent or Greater Interest” has the meaning ascribed to such term for
pur- poses of Sections 355(d) and (e) of the Code and the Treasury Regulations
Thereunder. “Filing Date” has the meaning set forth in Section 6.04(d). “Final
Determination” means the final resolution of liability for any Tax, which
resolution may be for a specific issue or adjustment or for a Tax Period, (a) by
IRS Form 870 or 870-AD (or any successor forms thereto), on the date of
acceptance by or on behalf of the tax- payer, or by a comparable form under the
Laws of a State, local or foreign taxing jurisdiction, except that a Form 870 or
870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of Law) the right
of the tax- payer to file a claim for Refund or the right of the Tax Authority
to assert a further deficiency in respect of such issue or adjustment or for
such Tax Period (as the case may be); (b) by a deci- sion, judgment, decree or
other order by a court of competent jurisdiction, which has become fi- nal and
unappealable; (c) by a closing agreement or accepted offer in compromise under
Section 7121 or 7122 of the Code, or a comparable agreement under the Laws of a
State, local or foreign taxing jurisdiction; (d) by any allowance of a Refund in
respect of an overpayment of Tax, but



--------------------------------------------------------------------------------



 
[exhibit10210k2016009.jpg]
- 5 - only after the expiration of all periods during which such Refund may be
recovered (including by way of offset) by the jurisdiction imposing such Tax;
(e) by a final settlement resulting from a Competent Authority Proceeding or
determination; or (f) by any other final disposition, includ- ing by reason of
the expiration of the applicable statute of limitations or by mutual agreement
of the parties hereto. “Foreign Corporation Status” means the status of Adient
as a foreign corporation (within the meaning of Sections 7701(a)(3) and
7701(a)(5) of the Code) for U.S. federal tax pur- poses as of immediately after
the Distribution. “Foreign Income Tax” means any Tax imposed by any foreign
country or any possession of the United States, or by any political subdivision
of any foreign country or United States possession, which is an income tax as
defined in Treasury Regulations Section 1.901-2. “Foreign Other Tax” means any
Tax imposed by any foreign country or any pos- session of the United States, or
by any political subdivision of any foreign country or United States possession,
other than any Foreign Income Taxes. “Former Adient Group Employees” has the
meaning provided in the Employee Matters Agreement. “Former Johnson Controls
Group Employee” has the meaning provided in the Employee Matters Agreement.
“Group” means the Johnson Controls Group or the Adient Group, or both, as the
context requires. “High-Level Dispute” means any dispute or disagreement (a)
relating to liability under Section 6.04 or (b) in which the amount of liability
in dispute exceeds $10 million. “Income Tax” means any Federal Income Tax, State
Income Tax or Foreign In- come Tax. “Indemnitee” has the meaning set forth in
Section 12.03. “Indemnitor” has the meaning set forth in Section 12.03. “IRS”
means the United States Internal Revenue Service. “Jersey SpinCo” means Adient
Global Holdings Ltd, a Jersey public limited com- pany and a direct wholly owned
Subsidiary of Adient immediately following the Distribution. “Jersey SpinCo
Shares” means the ordinary shares, par value £1 per share, of Jer- sey SpinCo.
“Johnson Controls” has the meaning set forth in the Preamble. “Johnson Controls
Business” has the meaning set forth in the Separation and Dis- tribution
Agreement.



--------------------------------------------------------------------------------



 
[exhibit10210k2016010.jpg]
- 6 - “Johnson Controls Group” means Johnson Controls and its Affiliates,
excluding any entity that is a member of the Adient Group. “Johnson Controls
Group Employees” has the meaning set forth in the Employee Matters Agreement.
“Johnson Controls Group Relief” means, without duplication, (i) any Relief of
any member of the Johnson Controls Group as of immediately after the
Distribution and (ii) any Relief generated by, or attributable or arising to,
any member of the Johnson Controls Group in a Post-Distribution Period. “Johnson
Controls Return” has the meaning set forth in Section 3.01(a). “Johnson Controls
Separate Return” means any Separate Return of Johnson Con- trols or any member
of the Johnson Controls Group. “Law” has the meaning set forth in the Separation
and Distribution Agreement. “Loss” has the meaning set forth in Section 5.01(b).
“Non-Recoverable Transaction Tax Return” has the meaning set forth in Section
3.01(a). “Non-Recoverable Transaction Taxes” has the meaning set forth in
Section 2.03(a). “Notified Action” has the meaning set forth in Section 6.03(a).
“Old Johnson Controls” means Johnson Controls, Inc., a Wisconsin corporation.
“Old Johnson Controls Affiliated Group” has the meaning set forth in the defini-
tion of “Old Johnson Controls Federal Consolidated Income Tax Return.” “Old
Johnson Controls Federal Consolidated Income Tax Return” means any U.S. federal
income Tax Return for the affiliated group (as that term is defined in Section
1504 of the Code and the regulations thereunder) of which Old Johnson Controls
is the common parent (the “Old Johnson Controls Affiliated Group”). “Old Johnson
Controls Internal Contribution” means the contribution of specified assets to an
Old Johnson Controls Internal Controlled pursuant to the Separation and
Distribution Agreement and the Separation Step Plan. “Old Johnson Controls
Internal Controlled” means each of Recaro Automotive Mexico S. de R.L. de C.V.,
Ensamble de Interiors Automotrices S. de R.L. de C.V. and Johnson Controls Asia
Holdings Co. Limited, and their respective successors. “Old Johnson Controls
Internal Controlled Capital Stock” means, with respect to any Old Johnson
Controls Internal Controlled, all classes or series of capital stock of such Old
Johnson Controls Internal Controlled, including (i) any class of common stock,
preferred stock



--------------------------------------------------------------------------------



 
[exhibit10210k2016011.jpg]
- 7 - or other capital stock, (ii) all options, warrants and other rights to
acquire such capital stock, and (iii) all instruments properly treated as stock
in such Old Johnson Controls Internal Controlled for Federal Income Tax
purposes. “Old Johnson Controls Internal Distributing” means each of JC
Enterprises Mexi- co SRL, Johnson Controls Holding Company, Inc. and Johnson
Controls Holding China Busi- ness Trust, and their respective successors. “Old
Johnson Controls Internal Distributing Capital Stock” means, with respect to any
Old Johnson Controls Internal Distributing, all classes or series of capital
stock of any Old Johnson Controls Internal Distributing, including (i) any class
of common stock, preferred stock or other capital stock, (ii) all options,
warrants and other rights to acquire such capital stock, and (iii) all
instruments properly treated as stock in such Old Johnson Controls Internal
Distributing for Federal Income Tax purposes. “Old Johnson Controls Internal
Distribution” means the distribution or exchange pursuant to a full or partial
redemption by an Old Johnson Controls Internal Distributing of the common stock
of the applicable Old Johnson Controls Internal Controlled to or with Johnson
Controls or another member of the Johnson Controls Group in a transaction
intended to qualify as generally tax-free pursuant to Sections 355(a) and
368(a)(1)(D) of the Code or Section 355(a) of the Code, as applicable. “Old
Johnson Controls Jersey SpinCo Sale” has the meaning set forth in the Re-
citals. “Other Tax” means any Federal Other Tax, State Other Tax or Foreign
Other Tax. “Past Practices” has the meaning set forth in Section 3.03(a).
“Payment Date” means (i) with respect to any Old Johnson Controls Federal Con-
solidated Income Tax Return, the due date for any required installment of
estimated taxes deter- mined under Section 6655 of the Code, the due date
(determined without regard to extensions) for filing the return determined under
Section 6072 of the Code, and the date the return is filed, and (ii) with
respect to any other Tax Return, the corresponding or similar dates determined
un- der the applicable Tax Law. “Person” means any individual, partnership,
corporation, limited liability compa- ny, association, joint stock company,
trust, joint venture, unincorporated organization or a gov- ernmental entity or
any department, agency or political subdivision thereof, without regard to
whether any entity is treated as disregarded for Federal Income Tax purposes.
“Permitted Adient Carryback” has the meaning set forth in Section 5.01(d).
“Post-Distribution Period” means any Tax Period beginning after the Distribution
Date, and, in the case of any Straddle Period, the portion of such Straddle
Period beginning the day after the Distribution Date.



--------------------------------------------------------------------------------



 
[exhibit10210k2016012.jpg]
- 8 - “Pre-Distribution Period” means any Tax Period ending on or before the
Distribu- tion Date, and, in the case of any Straddle Period, the portion of
such Straddle Period ending on the Distribution Date. “Prime Rate” has the
meaning set forth in the Separation and Distribution Agree- ment. “Privilege”
means any privilege that may be asserted under applicable Law, in- cluding any
privilege arising under or relating to the attorney-client relationship
(including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes. “Privileged Tax Documentation” has the meaning set forth in Section
8.03. “Proposed Acquisition Transaction” means a transaction or series of
transactions (or any agreement, understanding or arrangement, within the meaning
of Section 355(e) of the Code and Treasury Regulations Section 1.355-7, or any
other regulations promulgated thereun- der, to enter into a transaction or
series of transactions), whether such transaction is supported by Adient
management or shareholders, is a hostile acquisition, or otherwise, as a result
of which Adient would merge or consolidate with any other Person or as a result
of which any Person or Persons would (directly or indirectly) acquire, or have
the right to acquire, from Adient and/or one or more holders of Adient Capital
Stock, a number of shares of Adient Capital Stock that would, when combined with
any other changes in ownership of Adient Capital Stock pertinent for purposes of
Section 355(e) of the Code, comprise 40% or more of (A) the value of all out-
standing shares of stock of Adient as of the date of such transaction, or in the
case of a series of transactions, the date of the last transaction of such
series, or (B) the total combined voting pow- er of all outstanding shares of
voting stock of Adient as of the date of such transaction, or in the case of a
series of transactions, the date of the last transaction of such series.
Notwithstanding the foregoing, a Proposed Acquisition Transaction shall not
include (A) the adoption by Adient of a shareholder rights plan or (B) issuances
by Adient that satisfy Safe Harbor VIII (relating to acquisitions in connection
with a person’s performance of services) or Safe Harbor IX (relating to
acquisitions by a retirement plan of an employer) of Treasury Regulations
Section 1.355-7(d). For purposes of determining whether a transaction
constitutes an indirect acquisition, any recapi- talization resulting in a shift
of voting power or any redemption of shares of stock shall be treat- ed as an
indirect acquisition of shares of stock by the non-exchanging shareholders. This
defini- tion and the application thereof are intended to monitor compliance with
Section 355(e) of the Code and shall be interpreted accordingly. Any
clarification of, or change in, the statute or regu- lations promulgated under
Section 355(e) of the Code shall be incorporated into this definition and its
interpretation. “Recipient” means, with respect to the transfers occurring
pursuant to any of the Separation Transactions, the Person receiving assets
and/or liabilities. “Refund” means any refund of Taxes, including any refund or
reduction in Tax Liabilities by means of a credit or offset. “Relief” means any
relief, loss allowance, exemption, set-off, Refund, deduction, credit or Tax
Attribute utilized in computing, or against, taxable income or Tax Liability.



--------------------------------------------------------------------------------



 
[exhibit10210k2016013.jpg]
- 9 - “Responsible Company” means, with respect to any Tax Return, the Company
having responsibility for preparing such Tax Return under this Agreement.
“Restriction Period” means the period beginning on the date hereof and ending on
(and including) the two-year anniversary of the Distribution Date. “Retention
Date” has the meaning set forth in Section 8.01. “Section 336(e) Election” has
the meaning set forth in Section 6.05(a). “Separate Return” means (a) in the
case of any Tax Return of any member of the Adient Group (including any
consolidated, affiliated, combined, unitary, group or other similar Tax Return
(including a Tax Return with respect to a profit and/or loss sharing group
(e.g., UK group relief), group payment or similar group or fiscal unity)), any
such Tax Return that does not include any member of the Johnson Controls Group
and (b) in the case of any Tax Return of any member of the Johnson Controls
Group (including any consolidated, affiliated, combined, uni- tary, group or
other similar Tax Return (including a Tax Return with respect to a profit and/or
loss sharing group (e.g., UK group relief), group payment or similar group or
fiscal unity)), any such Tax Return that does not include any member of the
Adient Group. “Separation” means the separation of the Adient Business from the
Johnson Con- trols Business. “Separation and Distribution Agreement” has the
meaning set forth in the Recit- als. “Separation Related Tax Contest” means any
Tax Contest in which the IRS, an- other Tax Authority or any other party asserts
a position that could reasonably be expected to adversely affect, jeopardize or
prevent (a) the Tax-Free Status of any of the Old Johnson Con- trols Internal
Distributions (and, where applicable, the related Old Johnson Controls Internal
Contribution), (b) a relevant entity, instrument or Separation Transaction
(other than a Separation Transaction described in clause (a)) to have the
tax-free or other tax treatment described in the Tax Treatment Schedule or
Separation Step Plan, or (c) the Unrestricted Inversion Status of the Tyco
Merger. “Separation Step Plan” means the global plan of reorganization setting
forth the specific transactions undertaken in anticipation and furtherance of
the Separation, attached as Schedule 2.1(a) to the Separation and Distribution
Agreement. “Separation Tax Losses” means (i) all Taxes imposed pursuant to (or
any reduc- tion in a Refund resulting from) any settlement, Final Determination,
judgment or otherwise; (ii) all third-party accounting, legal and other
professional fees and court costs incurred in connec- tion with such Taxes (or
reduction in a Refund), as well as any other out-of-pocket costs incurred in
connection with such Taxes; and (iii) all third-party costs, expenses and
damages associated with any stockholder litigation or other controversy and any
amount required to be paid by John- son Controls (or any Johnson Controls
Affiliate) or Adient (or any Adient Affiliate) in respect of any liability of or
to shareholders, whether paid to shareholders or to the IRS or any other Tax
Authority, in each case, resulting from (x) the failure of any of the Old
Johnson Controls Internal



--------------------------------------------------------------------------------



 
[exhibit10210k2016014.jpg]
- 10 - Contributions or Old Johnson Controls Internal Distributions to have
Tax-Free Status (including, for the avoidance of doubt, any Taxes imposed on
income or gain recognized pursuant to any “gain recognition agreement” within
the meaning of Treasury Regulations Section 1.367(a)-8 previously entered into
in connection with any other transaction that results from or is attributa- ble
to the failure of any of the Old Johnson Controls Internal Contributions or Old
Johnson Con- trols Internal Distributions to have Tax-Free Status), (y) the
failure of a relevant entity, instru- ment or Separation Transaction (other than
a Separation Transaction described in clause (x)) to have the tax-free or other
tax treatment described in the Tax Treatment Schedule or the Separa- tion Step
Plan, or (z) the failure of the Tyco Merger to have Unrestricted Inversion
Status; pro- vided that amounts shall be treated as having been required to be
paid for purposes of clause (iii) of this definition to the extent they are paid
in a good-faith compromise or settlement of an as- serted claim. For the
avoidance of doubt, except as expressly provided to the contrary in this
Agreement, the amount of Taxes that are Separation Tax Losses for which Johnson
Controls and Adient, as applicable, are liable pursuant to this Agreement shall
be calculated without taking into account the utilization of any Adient Group
Relief or Johnson Controls Group Relief, re- spectively. “Separation
Transactions” means the Distribution and the other transactions con- templated
by the Separation and Distribution Agreement and the Separation Step Plan in
further- ance of the Separation (including the Old Johnson Controls Internal
Contributions, the Old John- son Controls Internal Distributions, the Old
Johnson Controls Jersey SpinCo Sale and the TSub Jersey SpinCo Sale). “Specified
PRC Taxes” means any income Taxes (a) imposed on Adient Asia Holdings Co.,
Limited (“Adient Asia Holdings”) by the People’s Republic of China (the “PRC”)
on the direct transfer of interests in Baoding Fengfan Rising Battery Separator
Co., Ltd. or the direct transfer of interests in JC (China) Investment Co., Ltd.
pursuant to the Separation Transac- tions, or (b) imposed by the PRC, pursuant
to Guoshuihan [2009] Circular No. 698 or Public No- tice [2015] Circular No. 7,
on the indirect transfer of interests in PRC-resident entities as a result of
the direct or indirect transfer of interests in Adient Asia Holdings or Johnson
Controls Interior Hong Kong Limited pursuant to the Separation Transactions.
“State Income Tax” means any Tax imposed by any State of the United States or by
any political subdivision of any such State or the District of Columbia that is
imposed on or measured by net income, including state and local franchise or
similar Taxes measured by net income. “State Other Tax” means any Tax imposed by
any State of the United States or by any political subdivision of any such State
or the District of Columbia, other than any State In- come Taxes. “Straddle
Combined Return” means any Combined Return for a Straddle Period that is, under
applicable Law, required to include a member of the Adient Group in the portion
of such Straddle Period that is a Post-Distribution Period. “Straddle Period”
means any Tax Period that begins on or before and ends after the Distribution
Date.



--------------------------------------------------------------------------------



 
[exhibit10210k2016015.jpg]
- 11 - “Tax” or “Taxes” means any taxes, fees, assessments, duties or other
similar charges imposed by any Tax Authority, including, without limitation,
income, gross income, gross receipts, profits, capital stock, franchise,
withholding, payroll, social security, workers’ compensation, unemployment,
disability, property, ad valorem, stamp, excise, severance, occu- pation,
service, sales, use, license, lease, transfer, import, export, value-added,
alternative mini- mum, estimated or other tax (including any fee, assessment,
duty, or other charge in the nature of or in lieu of any tax), and any interest,
penalties, additions to tax or additional amounts in respect of the foregoing.
For the avoidance of doubt, Tax includes any increase in Tax as a result of a
Final Determination. “Tax Advisor” means tax counsel or accountant of recognized
national standing. “Tax Advisor Dispute” has the meaning set forth in Section
13.01. “Tax Attribute” or “Attribute” means a net operating loss, net capital
loss, unused investment credit, unused foreign tax credit, excess charitable
contribution, general business credit or any other Tax Item that could reduce a
Tax or create a Tax Benefit. “Tax Authority” means, with respect to any Tax, the
governmental entity or polit- ical subdivision thereof that imposes such Tax,
and the agency (if any) charged with the collec- tion of such Tax for such
entity or subdivision or otherwise having jurisdiction with respect to such Tax.
“Tax Benefit” means any loss, deduction, refund, credit, offset or other Tax
item reducing Taxes paid or payable. For purposes of this Agreement, the amount
of any Tax Benefit Actually Realized by a Person as a result of any such Tax
item shall be determined on a “with and without basis” as the excess of (a) the
hypothetical liability of such Person for the relevant Tax for the relevant Tax
Period, calculated as if such Tax item had not been utilized but with all other
facts unchanged, over (b) the actual liability of such Person for such Tax for
such Tax Pe- riod, calculated taking into account such Tax item (and, for this
purpose, treating a Refund as a reduction in liability for Tax). “Tax Contest”
means an audit, review, examination or any other administrative or judicial
proceeding with the purpose or effect of redetermining Taxes (including any
administra- tive or judicial review of any claim for any Refund). “Tax-Free
Status” means, with respect to each Old Johnson Controls Internal Dis- tribution
(where relevant, taken together with the related Old Johnson Controls Internal
Contri- bution), the qualification thereof (a) as a transaction described in
Sections 355(a) and 368(a)(1)(D) of the Code or Section 355(a) of the Code, as
applicable, (b) as a transaction in which the stock distributed thereby is
“qualified property” for purposes of Sections 355(c)(2) and 361(c)(2) of the
Code, and (c) as a transaction in which Johnson Controls, Adient and the mem-
bers of their respective Groups recognize no income or gain for U.S. federal
income tax purposes pursuant to Sections 355, 361 and 1032 of the Code, other
than intercompany items or excess loss accounts taken into account pursuant to
the Treasury Regulations promulgated pursuant to Section 1502 of the Code.



--------------------------------------------------------------------------------



 
[exhibit10210k2016016.jpg]
- 12 - “Tax Item” means, with respect to any Income Tax, any item of income,
gain, loss, deduction, or credit. “Tax Law” means the Law of any governmental
entity or political subdivision thereof relating to any Tax. “Tax Liability”
means any liability or obligation for Taxes. “Tax Period” means, with respect to
any Tax, the period for which the Tax is re- ported as provided under the Code
or other applicable Tax Law. “Tax Records” means any Tax Returns, Tax Return
workpapers, documentation relating to any Tax Contest, and any other books of
account or records (whether or not in written, electronic or other tangible or
intangible forms and whether or not stored on electronic or any other medium)
maintained or required to be maintained under the Code or other applicable Tax
Laws or under any record retention agreement with any Tax Authority. “Tax
Return” or “Return” means any report of Taxes due, any claim for Refund of Taxes
paid, any information return with respect to Taxes, or any other similar report,
state- ment, declaration, or document filed or required to be filed under the
Code or other Tax Law, including any attachments, exhibits or other materials
submitted with any of the foregoing, and including any amendments or supplements
to any of the foregoing. “Tax Treatment Schedule” means the schedule setting
forth the intended tax treatment of certain entities, instruments and Separation
Transactions, attached as Schedule 1.7 to the Separation and Distribution
Agreement. “TSub” has the meaning set forth in the Recitals. “TSub Jersey SpinCo
Sale” has the meaning set forth in the Recitals. “Transaction Taxes” means any
value-added, goods and services, sales, use, con- sumption, excise, service,
transfer, stamp, documentary, filing, recordation Taxes or similar Tax- es, in
each case imposed or payable upon any of the Separation Transactions.
“Transferor” means, with respect to the transfers occurring pursuant to any of
the Separations Transactions, the Person transferring assets and/or liabilities.
“Treasury Regulations” means the regulations promulgated from time to time un-
der the Code as in effect for the relevant Tax Period. “Tyco Merger” means the
merger of an indirect subsidiary of Tyco International, plc with and into Old
Johnson Controls effected on September 2, 2016. “Unrestricted Inversion Status”
means, with respect to the Tyco Merger, the fail- ure of the ownership threshold
of Section 7874(a)(2)(B)(ii) of the Code to be met. “Unqualified Tax Opinion”
means an unqualified opinion of a Tax Advisor on which Johnson Controls may rely
to the effect that a transaction will not adversely affect (i) the



--------------------------------------------------------------------------------



 
[exhibit10210k2016017.jpg]
- 13 - Tax-Free Status of any of the Old Johnson Controls Internal Distributions
and any of the Old Johnson Controls Internal Contributions and (ii) the
Unrestricted Inversion Status of the Tyco Merger; provided that any tax opinion
obtained in connection with a proposed acquisition of Adient Capital Stock or
any Old Johnson Controls Internal Controlled Capital Stock entered into during
the Restriction Period shall not qualify as an Unqualified Tax Opinion unless
such tax opinion concludes that such proposed acquisition will not be treated as
“part of a plan (or series of related transactions),” within the meaning of
Section 355(e) of the Code and the Treasury Regulations promulgated thereunder,
that includes the Old Johnson Controls Internal Distribu- tion involving such
Old Johnson Controls Internal Controlled. Any such opinion must assume that (i)
each of the Old Johnson Controls Internal Distributions and Old Johnson Controls
Inter- nal Contributions would have qualified for Tax-Free Status if the
transaction in question did not occur and (ii) the Tyco Merger would have had
Unrestricted Inversion Status if the transaction in question did not occur.
“VAT” shall mean any value added Taxes, goods and services Taxes or the
equivalent of such Taxes in any relevant jurisdiction. “VAT Charges” shall mean
any Transaction Taxes that are recoverable VAT, to the extent such Taxes were
paid, but not yet recovered (whether by way of input VAT, offset, Refund or
otherwise), by Johnson Controls, Adient or any of their respective Affiliates on
or pri- or to the Distribution Date. Section 2. Allocation of Tax Liabilities.
Section 2.01 General Rule. (a) Johnson Controls Liability. Johnson Controls
shall be liable for, and shall indem- nify and hold harmless the Adient Group
from and against any liability for, any Taxes for which Johnson Controls is
responsible, or which are allocated to Johnson Controls, pursuant to this Sec-
tion 2 or Section 3. (b) Adient Liability. Adient shall be liable for, and shall
indemnify and hold harmless the Johnson Controls Group from and against any
liability for, any Taxes for which Adient is responsible, or which are allocated
to Adient, pursuant to this Section 2 or Section 3. (c) Costs and Expenses. The
amounts for which Johnson Controls or Adient, as ap- plicable, is liable
pursuant to Sections 2.01(a) and (b), respectively, shall include all
accounting, legal and other professional fees, and court costs incurred in
connection with the relevant Taxes. (d) Relief. For the avoidance of doubt,
except as expressly provided to the contrary herein, the amount of Taxes for
which Johnson Controls or Adient, as applicable, is liable pursu- ant to this
Section 2, Section 3 or otherwise under this Agreement shall be calculated
without taking into account the utilization of any Adient Group Relief or
Johnson Controls Group Relief, respectively. Section 2.02 Allocation of Taxes.
Except as otherwise provided in Section 2.03(a), (b) or (c), Taxes shall be
allocated as follows:



--------------------------------------------------------------------------------



 
[exhibit10210k2016018.jpg]
- 14 - (a) Taxes Relating to Combined Returns for Pre-Distribution Periods. (i)
Johnson Controls shall be responsible for any and all Taxes due with re- spect
to, attributable to or required to be reported on any Combined Return that are
allo- cable to Pre-Distribution Periods (including, for the avoidance of doubt,
any such Taxes imposed or payable as a result of a Final Determination). (ii)
For the avoidance of doubt, for purposes of this Agreement, any and all Taxes
due with respect to, attributable to or required to be reported on any Combined
Re- turn that does not include any member of the Adient Group in any
Post-Distribution Peri- od shall be allocable to a Pre-Distribution Period. (b)
Taxes Relating to Combined Returns for Post-Distribution Periods. (i) Johnson
Controls shall be responsible for any and all Taxes due with re- spect to,
attributable to or required to be reported on any Combined Return that are allo-
cable to Post-Distribution Periods (including any increase in such Taxes as a
result of a Final Determination) to the extent such Taxes are attributable to
the Johnson Controls Business. Adient shall be responsible for any and all Taxes
due with respect to, attribut- able to or required to be reported on any
Combined Return that are allocable to Post- Distribution Periods (including any
increase in such Taxes as a result of a Final Determi- nation) to the extent
such Taxes are attributable to the Adient Business. (ii) For purposes of this
Agreement, in the case of any Taxes for any Straddle Period, the amount of Taxes
allocable to the portion of the Straddle Period ending on the Distribution Date
shall be deemed to be (i) in the case of Taxes imposed on a periodic ba- sis
(such as real or personal property Taxes), the amount of such Taxes for the
entire pe- riod (or, in the case of such Taxes determined on an arrears basis,
the amount of such Taxes for the immediately preceding period) multiplied by a
fraction, the numerator of which is the number of calendar days in the Straddle
Period ending on and including the Distribution Date and the denominator of
which is the number of calendar days in the en- tire relevant Straddle Period;
and (ii) in the case of Taxes not described in clause (i) above (such as Income
Taxes or Taxes based upon occupancy or imposed in connection with any sale or
other transfer or assignment of property (real or personal, tangible or in-
tangible)), the amount of any such Taxes shall be determined as if such taxable
period ended as of the close of business on the Distribution Date, with
exemptions, allowances or deductions that are calculated on an annual basis
(including depreciation and amortiza- tion deductions) to be allocated between
the period ending on and including the Distribu- tion Date and the period
beginning after the Distribution Date in proportion to the number of days in
each period. (c) Taxes Relating to Separate Returns. (i) Johnson Controls shall
be responsible for any and all Taxes due with re- spect to, attributable to or
required to be reported on any Johnson Controls Separate Re- turn for any Tax
Period (including, for the avoidance of doubt, any such Taxes imposed or payable
as a result of a Final Determination).



--------------------------------------------------------------------------------



 
[exhibit10210k2016019.jpg]
- 15 - (ii) Adient shall be responsible for any and all Taxes due with respect
to, at- tributable to or required to be reported on any Adient Separate Return
for any Tax Period (including, for the avoidance of doubt, any such Taxes
imposed or payable as a result of a Final Determination); provided that Johnson
Controls shall be responsible for any such Taxes that are Electronics Business
Taxes (including, for the avoidance of doubt, any such Taxes imposed or payable
as a result of a Final Determination). (d) Penalties and Interest. Any penalties
or interest imposed in connection with any Taxes described in Section 2.02(a),
(b) or (c) shall be the responsibility of the Company that is responsible for
the underlying Tax, unless such penalties or interest are the result of an
action or failure to act by the other Company or any of its Affiliates. Section
2.03 Certain Transaction and Other Taxes. (a) Transaction Taxes. (i) All charges
in respect of the transfers occurring pursuant to the Separation Transactions,
and related transaction costs, shall be exclusive of any Transaction Taxes.
Without limiting any provision of this Agreement, (a) in the case of any
Transaction Tax- es that are non-recoverable under applicable Law (whether by
way of credit, offset, Re- fund, input VAT or otherwise, and such Taxes,
“Non-Recoverable Transaction Taxes”), Johnson Controls shall be responsible for
any such Non-Recoverable Transaction Taxes, unless any such Non-Recoverable
Transaction Taxes become non-recoverable as a result of an action or failure to
act by Adient or any of its Affiliates, in which case Adient shall be
responsible for such Transaction Taxes and (b) in the case of any Transaction
Taxes that are recoverable under applicable Law (whether by way of credit,
offset, Refund, in- put VAT or otherwise), the Recipient (or, if not the
Recipient, such other Person that is entitled to a recovery of such Transaction
Taxes under applicable Law) shall be responsi- ble for any such recoverable
Transaction Taxes, unless any such recoverable Transaction Taxes become
non-recoverable as a result of an action or failure to act by the Transferor or
any of its Affiliates, in which case the Transferor shall be responsible for
such Trans- action Taxes. Notwithstanding anything to the contrary in this
Agreement, to the extent a Company (or any of its Affiliates) recovers (whether
by way of credit, offset, Refund, in- put VAT or otherwise) any Transaction
Taxes that were paid or otherwise borne by the other Company (or any of its
Affiliates), the Company that received (or the Affiliate of which received) such
recovery shall, without duplication of any other amounts payable pursuant to
this Agreement, promptly pay over to such other Company the amount of such
recovery; provided, that recovery in respect of VAT Charges (and entitlement
there- to) shall be governed exclusively by Schedule 2.12(c)(ii) to the
Separation and Distribu- tion Agreement. The Transferor shall promptly issue
proper and timely invoices usable by the Recipient to recover (by way of credit
or Refund) any Transaction Taxes in juris- dictions where they are recoverable.
The Transferor and the Recipient shall cooperate to minimize any Transaction
Taxes and in obtaining any Refund, return or rebate of Trans- action Taxes, or
applying an exemption or zero-rating for goods or services giving rise to any
Transaction Taxes, including by filing any exemption or other similar forms or
providing valid tax identification numbers or other relevant registration
numbers, certifi- cates or other documents. The Recipient and the Transferor
shall cooperate regarding any requests for information, audits or similar
requests by any Tax Authority concerning



--------------------------------------------------------------------------------



 
[exhibit10210k2016020.jpg]
- 16 - Transaction Taxes payable with respect to the transfers occurring
pursuant to the Separa- tion Transactions. (ii) The Recipient shall be entitled
to deduct and withhold Tax required by ap- plicable Law to be withheld on
payments made to the Transferor pursuant to the Separa- tion Transactions. To
the extent any amounts are so withheld, the Recipient shall timely remit such
deducted and withheld amounts to the relevant Tax Authority and promptly provide
the Transferor with evidence of such payment. The Transferor agrees to com-
plete and provide to the Recipient or, if required, to the relevant Tax
Authority, at least ten (10) days prior to the payment due date, such forms,
certifications or other documents as may be reasonably requested by the
Recipient, in order to reduce or exempt the with- holding of any Tax with
respect to payments made to the Transferor when and where ap- plicable by Law.
The Recipient and the Transferor shall reasonably cooperate (A) to minimize and
obtain any reduction of or relief from deduction or withholding and (B) co-
operate regarding any requests for information, audits or similar requests by
any Tax Au- thority concerning the withholding of any Tax payable with respect
to the Separation Transactions. (iii) Johnson Controls shall be responsible for
any Specified PRC Taxes. Johnson Controls and Adient shall cooperate to minimize
the Specified PRC Taxes and in obtaining any Refund, return or rebate of any
Specified PRC Taxes. Johnson Controls and Adient shall cooperate regarding any
requests for information, audits or similar re- quests by any Tax Authority
concerning any Specified PRC Taxes. (iv) Any penalties or interest imposed in
connection with any Transaction Taxes described in Section 2.03(a)(i) or Tax
described in Section 2.03(a)(ii) or 2.03(a)(iii) shall be the responsibility of
the Company that is responsible for the underly- ing Tax, unless such penalties
or interest are the result of an action or failure to act by the other Company
or any of its Affiliates. (b) Adient Liability. Adient shall be liable for, and
shall indemnify and hold harmless the Johnson Controls Group from and against
any liability for: (i) any Tax resulting from a breach by Adient of any
representation or cove- nant in this Agreement, the Separation and Distribution
Agreement or any Ancillary Agreement; and (ii) any Separation Tax Losses for
which Adient is responsible pursuant to Section 6.04. (c) Johnson Controls
Liability. Johnson Controls shall be liable for, and shall indem- nify and hold
harmless the Adient Group from and against any liability for: (i) any Tax
resulting from a breach by Johnson Controls of any representation or covenant in
this Agreement, the Separation and Distribution Agreement or any Ancil- lary
Agreement; and



--------------------------------------------------------------------------------



 
[exhibit10210k2016021.jpg]
- 17 - (ii) any Separation Tax Losses for which Johnson Controls is responsible
pur- suant to Section 6.04. Section 3. Preparation and Filing of Tax Returns.
Section 3.01 Johnson Controls Returns. (a) Johnson Controls shall prepare or
cause to be prepared (i) all Old Johnson Con- trols Federal Consolidated Income
Tax Returns, (ii) all other Combined Returns, (iii) all Johnson Controls
Separate Returns, (iv) all Tax Returns required to be filed with respect to any
Non- Recoverable Transaction Taxes (“a Non-Recoverable Transaction Tax Return”)
and (v) all Tax Returns required to be filed with respect to any Specified PRC
Taxes, if any (a “Specified PRC Tax Return,” and any return described in clause
(i), (ii), (iii), (iv) or (v), a “Johnson Controls Re- turn”). Except as
provided in Section 3.01(b), Johnson Controls shall file or cause to be filed
all Johnson Controls Returns and shall pay or cause to be paid all Taxes shown
to be due on any such Johnson Controls Return to the relevant Tax Authority and
Adient shall make any payments to Johnson Controls required pursuant to Section
4.01 in respect of any such Johnson Controls Return. (b) In the event that
Adient or a member of the Adient Group (or an authorized repre- sentative of
Adient or a member of the Adient Group) is obligated to sign and file a Johnson
Controls Return under applicable Tax Law, Johnson Controls shall deliver such
Johnson Con- trols Return to Adient and pay to Adient the amount of Taxes due on
such Johnson Controls Re- turn prior to the due date for filing such Johnson
Controls Return (taking into account exten- sions), and Adient shall timely file
or cause to be timely filed such Johnson Controls Return (tak- ing into account
extensions). Adient shall pay or cause to be paid all Taxes shown to be due on
any Johnson Controls Return required to be filed by Adient pursuant to this
Section 3.01(b). Section 3.02 Adient Returns. Adient shall prepare and timely
file, or cause to be pre- pared and timely filed (in each case, taking into
account extensions), all Adient Separate Returns and any other Tax Return
required to be filed by or with respect to a member of the Adient Group other
than any Tax Return which Johnson Controls is required to prepare pursuant to
Sec- tion 3.01(a) (each, a “Adient Return”). Adient shall file or cause to be
filed all Adient Returns and shall pay or cause to be paid all Taxes shown to be
due on any such Adient Return to the rel- evant Tax Authority and Johnson
Controls shall make any payments to Adient required pursuant to Section 4.01 in
respect of any such Adient Return. Section 3.03 Tax Reporting Practices. (a)
Except as otherwise provided in Section 3.03(c), with respect to any Tax Return
that Adient has the obligation and right to prepare and file, or cause to be
prepared and filed, un- der Section 3.02 for any Pre-Distribution Period or any
Straddle Period (or, to the extent relating to any Taxes or Tax Items of any
Electronics Entity attributable to the Electronics Business), such Tax Return
shall be prepared in accordance with past practices, accounting methods, elec-
tions and conventions (“Past Practices”) used with respect to the Tax Returns in
question, and, to the extent there is no Past Practice with respect to such
item, in accordance with reasonable Tax accounting or other practices selected
by Adient and reasonably acceptable to Johnson Controls; provided that, except
to the extent relating to any Taxes or Tax Items of any Electronics Entity



--------------------------------------------------------------------------------



 
[exhibit10210k2016022.jpg]
- 18 - attributable to the Electronics Business, Adient may determine in good
faith to prepare and file, or cause to be prepared and filed, any such Tax
Return in a manner that deviates from Past Prac- tices; provided, however, that
if any such Tax Return is prepared or filed in a manner that devi- ates from
Past Practices, Adient shall be responsible for any additional Taxes imposed on
or pay- able by Johnson Controls or any of its Affiliates (including pursuant to
the terms of this Agree- ment) as a result of any such deviation (other than any
such deviation that was previously con- sented to by Johnson Controls (including
in connection with the review, if any, by Johnson Con- trols of the relevant Tax
Return pursuant to the procedures set forth in Section 3.05(a))). (b) Except as
otherwise provided in Section 3.03(c), with respect to any Straddle Combined
Return to the extent relating to the Post-Distribution Period or any Combined
Return for any taxable period beginning on or after the Distribution Date, in
each case, that Johnson Controls has the obligation and right to prepare and
file, or cause to be prepared and filed, under Section 3.01, such Tax Return (or
such portion thereof) shall be prepared in accordance with Past Practices used
with respect to the Tax Returns in question, and, to the extent there is no Past
Practice with respect to such item, in accordance with reasonable Tax accounting
or other prac- tices selected by Johnson Controls and reasonably acceptable to
Adient; provided that Johnson Controls may determine in good faith to prepare
and file, or cause to be prepared and filed, any such Tax Return in a manner
that deviates from Past Practices; provided, however, that if any such Tax
Return is prepared or filed in a manner that deviates from Past Practices,
Johnson Con- trols shall be responsible for any additional Taxes imposed on or
payable by Adient or any of its Affiliates (including pursuant to the terms of
this Agreement) as a result of any such deviation (other than any such deviation
that was previously consented to by Adient (including in connec- tion with the
review, if any, by Adient of the relevant Tax Return pursuant to the procedures
set forth in Section 3.05(a))). (c) Except to the extent otherwise required by
applicable Law or as a result of a Final Determination, (A) neither Johnson
Controls nor Adient shall, and neither shall permit or cause any member of its
respective Group to, take any position that is inconsistent with the treatment
of (i) each of the Old Johnson Controls Internal Distributions (where
applicable, taken together with the relevant Old Johnson Controls Internal
Contribution) as having Tax-Free Status (or analogous status under state or
local Law), (ii) any of the relevant entities, instruments or Separa- tion
Transactions as having the tax-free or other tax treatment indicated on the Tax
Treatment Schedule or the Separation Step Plan, (iii) the Tyco Merger as having
Unrestricted Inversion Sta- tus or (iv) Adient as having Foreign Corporation
Status as of immediately after the Distribution and (B) Adient shall not, and
shall not permit or cause any member of the Adient Group to, take any position
with respect to an item of income, deduction, gain, loss or credit on a Tax
Return, or otherwise treat such item in a manner that is inconsistent with the
manner such item is reported on a Tax Return required to be prepared or filed by
Johnson Controls pursuant to Section 3.01 hereof (including, without limitation,
the claiming of a deduction previously claimed on any such Tax Return), except
with the prior consent of Johnson Controls. Section 3.04 Consolidated or
Combined Tax Returns. (a) Except to the extent otherwise required pursuant to
clause (A) of Section 3.03(c), Johnson Controls shall determine in its good
faith sole discretion whether to file a Tax Return for any Tax Period as a
Combined Return and the entities to be included in any Combined Return, and
Johnson Controls shall (and shall be entitled to) make or revoke any Tax
elections, adopt or



--------------------------------------------------------------------------------



 
[exhibit10210k2016023.jpg]
- 19 - change any Tax accounting methods, and determine any other position taken
on or in respect of any Combined Return; provided that any Combined Return
prepared and filed by Johnson Con- trols pursuant to this Agreement shall, to
the extent relating to Adient or the Adient Group, be prepared in good faith;
and provided further that a Combined Return shall not include any mem- ber of
the Adient Group in a Post-Distribution Period except to the extent required by
applicable Law. Adient will elect and join (and take any other action necessary
to give effect to such elec- tion), and will cause its respective Affiliates to
elect and join (and take any other action neces- sary to give effect to such
election), in filing any Combined Returns (including any Old Johnson Controls
Federal Consolidated Income Tax Returns) that Johnson Controls determines in
good faith are required by applicable Law to be filed (or that Johnson Controls
chooses in good faith to file) by the Companies or any of their Affiliates for
Tax Periods ending on, before or after the Distribution Date. With respect to
any Adient Separate Returns relating to any Pre-Distribution Period, Adient will
elect and join, and will cause its Affiliates to elect and join, in filing any
con- solidated, affiliated, combined, unitary, group or other similar Tax Return
(including a Tax Re- turn with respect to a profit and/or loss sharing group
(e.g., UK group relief), group payment or similar group or fiscal unity), to the
extent each entity is eligible to join in such Tax Returns, if Johnson Controls
reasonably determines that the filing of such Tax Returns is consistent with
past reporting practices, or, in the absence of applicable past practices, is
reasonably determined to result in the minimization of the net present value of
the aggregate Tax to the entities eligible to join in such Tax Returns or is
otherwise reasonably acceptable to Johnson Controls. (b) At Johnson Controls’
request, Adient shall, and shall cause each member of the Adient Group to, as
promptly as practicable (and in no event later than ninety (90) days after such
request) prepare and submit to Johnson Controls, at Adient’s cost and expense,
all infor- mation that Johnson Controls shall reasonably request, in such form
as Johnson Controls shall reasonably request, to enable Johnson Controls to
prepare or cause to be prepared any Johnson Controls Return. Section 3.05 Right
to Review Tax Returns. (a) General. The Responsible Company with respect to any
material Tax Return shall make such Tax Return (or the relevant portions
thereof), related workpapers and other sup- porting documents available for
review by the other Company, to the extent (i) such Tax Return relates to Taxes
for which such other Company is or would reasonably be expected to be liable,
(ii) such other Company is or would reasonably be expected to be liable, in
whole or in part, for any additional Taxes owing as a result of adjustments to
the amount of Taxes reported on such Tax Return, (iii) such Tax Return relates
to Taxes for which the other party would reasonably be expected to have a claim
for Tax Benefits under this Agreement, (iv) such Tax Return is a Com- bined
Return that would reasonably be expected to be binding and to have a material
adverse ef- fect on Adient in a Post-Distribution Period, (v) such other Company
or an Affiliate thereof (or an authorized representative of either) is obligated
to sign and file such Tax Return under appli- cable Law, or (vi) reasonably
necessary for the other party to confirm compliance with the terms of this
Agreement. With respect to any Tax Return described in clauses (i) through (iv)
of the immediately preceding sentence, the Responsible Company shall (i) consult
with the other Com- pany with respect to the preparation of, and positions taken
on, such Tax Return (to the extent relating to any matters described in clauses
(i) through (iv) of the immediately preceding sen- tence), (ii) use reasonable
efforts to make such Tax Return (or the relevant portions thereof),



--------------------------------------------------------------------------------



 
[exhibit10210k2016024.jpg]
- 20 - workpapers and other supporting documents available for review as
required under this para- graph promptly once such Tax Return is materially
complete, such that the other party has an opportunity to review and comment on
such Tax Return prior to the timely filing thereof (taking into account
extensions), and (iii) shall consider in good faith any comments (to the extent
relat- ing to any matters described in clauses (i) through (iv) of the
immediately preceding sentence) provided by the other Company on such Tax Return
reasonably in advance of the due date for filing such Tax Return (taking into
account extensions). Johnson Controls and Adient shall at- tempt in good faith
to resolve any disagreement arising out of the review of any Tax Return pur-
suant to this Section 3.05(a). For the avoidance of doubt, any dispute among the
Companies with respect to a Company’s compliance with the requirements of this
Section 3.05(a) shall be resolved in accordance with the disagreement resolution
provisions of Section 13 as promptly as practicable. (b) Executing Returns. In
the case of any Tax Return which is required to be pre- pared and filed by one
Company under this Agreement and which is required by Law to be signed by the
other Company (or by its authorized representative), the Company which is
legally required to sign such Tax Return shall not be required to sign such Tax
Return under this Agreement unless there is at least a greater than 50%
likelihood of prevailing on the merits for the Tax treatment of each material
item reported on the Tax Return. For the avoidance of doubt, any dispute among
the Companies with respect to the likelihood of any Tax treatment prevailing on
the merits shall be resolved in accordance with the disagreement resolution
provisions of Sec- tion 13 as promptly as practicable. (c) Certain Amended
Returns. Adient shall not amend, or permit any of its Affiliates to amend, any
Tax Return required to be filed by or with respect to the Electronic Entity to
the extent relating to any Taxes or Tax Items of the Electronics Business
without the prior written consent of Johnson Controls (not to be unreasonably
withheld, conditioned or delayed). Section 3.06 Adient Carryback Items and
Claims for Refund. Unless Johnson Controls otherwise consents in writing (such
consent not to be unreasonably withheld, conditioned or de- layed, taking into
account (x) all tax planning undertaken by Johnson Controls (including, with-
out limitation, any tax planning in connection with the Tyco Merger or the
Separation) and (y) the Tax Attributes of Johnson Controls and its Affiliates
and the expected utilization thereof), Adient shall (and shall cause each member
of the Adient Group to) (i) not file any Adjustment Request with respect to any
Combined Return (or any other Tax Return reflecting Taxes for which Johnson
Controls is responsible under Section 2), (ii) make any available election to
relin- quish, waive or otherwise forgo a carry back of any Adient Carryback Item
arising in a Post- Distribution Period to any Combined Return, and (iii) not
make any affirmative election to claim any such Adient Carryback Item if such
election would result in a carryback of such Adient Car- ryback Item to any
Combined Return. Section 3.07 Apportionment of Earnings and Profits and Tax
Attributes. (a) If the Old Johnson Controls Affiliated Group has a Tax
Attribute, the portion, if any, of such Tax Attribute required to be apportioned
to Adient or the members of the Adient Group and treated as a carryover to the
first Post-Distribution Period of Adient (or such member) shall be determined in
good faith by Johnson Controls in accordance with Treasury Regulations Sections
1.1502-21, 1.1502-21T, 1.1502-22, 1.1502-79 and, if applicable, 1.1502-79A.



--------------------------------------------------------------------------------



 
[exhibit10210k2016025.jpg]
- 21 - (b) No Tax Attribute with respect to consolidated Federal Income Tax of
the Old Johnson Controls Affiliated Group, other than those described in Section
3.07(a), and no Tax Attribute with respect to consolidated, combined or unitary
state, local or foreign Income Tax, in each case, arising in respect of a
Combined Return shall be apportioned to Adient or any member of the Adient
Group, except as Johnson Controls (or such member of the Johnson Controls Group
as Johnson Controls shall designate) determines in good faith is otherwise
required under applicable Law. (c) Johnson Controls (or its designee) shall
determine in good faith and at its own cost and expense the portion, if any, of
any Tax Attribute which must (absent a Final Determination to the contrary) be
apportioned to Adient or any member of the Adient Group in accordance with this
Section 3.07 and applicable Law and the amount of tax basis and earnings and
profits to be apportioned to Adient or any member of the Adient Group in
accordance with applicable Law, and shall provide written notice of the
calculation thereof (including any related workpapers and other supporting
documentation) to Adient as soon as reasonably practicable after the information
necessary to make such calculation becomes available to Johnson Controls (and in
any event no later than six (6) months after the close of the Tax Period in
which the Distribution occurs). In the event of any subsequent adjustment to the
apportionment of Tax Attributes, tax basis and/or earnings and profits reflected
on such written notice, Johnson Controls shall promptly notify Adient in writing
of any such adjustment and provide any related workpapers and other supporting
documentation). In the case of any particular Tax Attribute not addressed in
such written notice or any subsequent adjustment, Adient may request that
Johnson Controls undertake a determination, of the portion, if any, of such
particular Tax Attribute to be allocated or apportioned to the Adient Group
under applicable Law. To the extent that Johnson Controls determines, in its
sole discretion, not to undertake such determination, or does not otherwise
advise Adient of its intention to undertake such determination within twenty
(20) Business Days of the receipt of such request, Adient shall be permitted to
undertake such determination at its own cost and expense and shall notify
Johnson Controls of its determination, which determination shall not be binding
on Johnson Controls. For the absence of doubt, Johnson Controls shall not be
liable to Adient or any member of the Adient Group for any failure of any
determination under this Section 3.07 to be accurate under applicable Law. (d)
The written notice delivered by Johnson Controls pursuant to Section 3.07(c)
shall be binding on Adient and each member of the Adient Group and shall not be
subject to dispute resolution. Except to the extent otherwise required by
applicable Law or pursuant to a Final Determination, Adient shall not (and shall
cause its Affiliates not to) take any position (whether on a Tax Return or
otherwise) that is inconsistent with the information contained in such written
notice provided that there is at least “substantial authority” within the
meaning of Treasury Regulations Section 1.6662-4(d)(2) (or any similar provision
of state, local or foreign Law) for the relevant position contained in such
written notice. Section 4. Payments. Section 4.01 Payment of Taxes. In the case
of any Tax Return reflecting Taxes for which the Company that is not the
Responsible Company is responsible under Section 2, the Re- sponsible Company
shall pay any Taxes required to be paid to the applicable Tax Authority on or
before the relevant Payment Date (and provide notice and proof of payment to the
other Compa- ny). The Responsible Company shall compute the amount of such Taxes
allocable to the other



--------------------------------------------------------------------------------



 
[exhibit10210k2016026.jpg]
- 22 - Company under the provisions of Section 2 or Section 3 as promptly as
practicable (but in no event less than fifteen (15) Business Days prior to the
relevant Payment Date) and shall provide written notice and demand for payment
of such amount, accompanied by a statement detailing the Taxes paid and
describing in reasonable detail the particulars relating thereto, to the other
Company. The other Company shall pay to the Responsible Company the amount of
such Taxes allocable to the other Company under the provisions of Section 2 or
Section 3 within ten (10) Business Days of the date of receipt of such written
notice and demand; provided that no such payment shall be required to be made
earlier than ten (10) Business Days prior to the relevant Payment Date. Section
4.02 Adjustments Resulting in Underpayments. In the case of any adjustment
pursuant to a Final Determination with respect to any Tax Return, the
Responsible Company shall pay to the applicable Tax Authority when due any
additional Taxes due with respect to such Tax Return required to be paid as a
result of such adjustment. The Responsible Company shall compute the amount of
such Taxes allocable to the other Company under the provisions of Sec- tion 2 or
Section 3 as promptly as practicable (but in no event less than fifteen (15)
Business Days prior to the relevant Payment Date) and shall provide written
notice and demand for pay- ment of such amount, accompanied by a statement
detailing the Taxes paid and describing in reasonable detail the particular
relating thereto, to the other Company. The other Company shall pay to the
Responsible Company the amount of such Taxes allocable to the other Company un-
der the provisions of Section 2 within ten (10) Business Days of the date of
receipt of such writ- ten notice and demand; provided that no such payment shall
be required to be made earlier than ten (10) Business Days prior to the date the
additional Tax is required to be paid to the applicable Tax Authority. Section
4.03 Indemnification Payments. Unless otherwise specified in this Agreement, all
indemnification payments required to be made under this Agreement shall be made
within ten (10) Business Days of the date of receipt by the indemnifying party
of written notice from the indemnified party of the amount owed, together with
reasonable documentation showing the ba- sis for the calculation of such amount
and evidence of payment of such amounts by the indemni- fied party to the
relevant Tax Authority or other recipient. Section 4.04 Payors; Payees;
Treatment. All payments made under this Agreement shall be made by Johnson
Controls directly to Adient and by Adient directly to Johnson Con- trols;
provided, however, that if the Companies mutually agree with respect to any such
payment, any member of the Johnson Controls Group, on the one hand, may make
such indemnification payment to any member of the Adient Group, on the other
hand, and vice versa (for the avoid- ance of doubt, if a Company makes a request
to the other Company to the effect that any pay- ment required to be made by it
to the other Company or received by it from the other Company, in each case,
pursuant to this Agreement, be made or received by a member of the relevant Com-
pany’s Group other than a Company, the other Company’s consent to such request
shall not be unreasonably withheld, conditioned or delayed). All payments made
pursuant to this Agreement shall be treated in the manner described in Section
12. Section 5. Tax Benefits. Section 5.01 Tax Benefits.



--------------------------------------------------------------------------------



 
[exhibit10210k2016027.jpg]
- 23 - (a) Except as set forth below, (i) Johnson Controls shall be entitled to
any Refund (and any interest thereon received from the applicable Tax Authority)
of (x) any Taxes actually paid prior to the Distribution Date (except to the
extent (A) such Refund was reflected as an asset on Adient’s opening standalone
balance sheet dated as of the date of Distribution, (B) such Refund is received
in respect of excess estimated Tax payments taken into account for purposes of
determining the amount of the adjustment payment, if any, required to be made
pursuant to Section 2.12(c) of the Separation and Distribution Agreement), or
(C) such Taxes were actually paid by a member of the Adient Group (and not paid
by a member of the Johnson Controls Group on behalf of a member or members of
the Adient Group) prior to the Distribution Date and the payment of such Taxes
was not taken into account, directly or indirectly (including as a result of the
Distribution Cash Amounts (as defined in Schedule 2.12(c)(i) to the Separation
and Distribution Agreement) being lower as a result of such payment), for
purposes of determining the amount of the adjustment payment, if any, required
to be made pursuant to Section 2.12(c) of the Separation and Distribution
Agreement) and (y) any Taxes for which Johnson Controls is liable hereunder and
(ii) Adient shall be entitled to any Refund (and any interest thereon received
from the applicable Tax Authority) of any Taxes for which Adient is liable
hereunder (other than any Refund to which Johnson Controls is entitled pursuant
to clause (i) above). The Company receiving a Refund to which another Company is
entitled hereunder, in whole or in part, shall pay over the amount of such
Refund (or portion thereof) (and any interest on such amount received from the
applicable Tax Authority) to such other Company within ten (10) Business Days
after the receipt of such Refund or application of such Refund against Taxes
otherwise payable. To the extent that any Refund (or portion thereof) in respect
of which any amounts were paid over pursuant to the immediately preceding
sentence is subsequently disallowed by the applicable Tax Authority, the Company
that received such amounts shall promptly repay such amounts (together with any
penalties, interest or other charges imposed by the relevant Tax Authority) to
the other Company. (b) If (i) a member of the Adient Group Actually Realizes any
Tax Benefit as a result of (A) an adjustment pursuant to a Final Determination
that increases Taxes for which a member of the Johnson Controls Group is liable
hereunder or otherwise (or reduces any Tax Attribute of a member of the Johnson
Controls Group or any other Johnson Controls Group Relief), (B) any liability,
obligation, loss or payment (each, a “Loss”) for which a member of the Johnson
Controls Group is required to indemnify any member of the Adient Group pursuant
to this Agreement, the Separation and Distribution Agreement or any Ancillary
Agreement (in each case, without duplication of any amounts payable or taken
into account under this Agreement, the Separation and Distribution Agreement or
any Ancillary Agreement), (C) any Section 336(e) Election (including, for the
avoidance of doubt, any Tax Benefit Actually Realized by the Adient Group as a
result of any step-up in asset basis for U.S. federal income tax purposes
resulting from such Section 336(e) Election), except to the extent any such Tax
Benefit is directly attributable to Taxes imposed on Johnson Controls as a
result of such Section 336(e) Election and for which Adient has actually
indemnified Johnson Controls pursuant to this Agreement, (D) the utilization of
any Electronics Business Tax Attribute (or otherwise in respect of the
Electronics Business), and, in each case, such Tax Benefit would not have arisen
but for such adjustment, Loss, election or Electronics Business Tax Attribute
(or Electronics Business) (determined on a “with and without” basis), or (E) the
payment of any Specified PRC Taxes, or (ii) if a member of the Johnson Controls
Group Actually Realizes any Tax Benefit as a result of (A) an adjustment
pursuant to a Final Determination that increases Taxes for which a member of



--------------------------------------------------------------------------------



 
[exhibit10210k2016028.jpg]
- 24 - the Adient Group is liable hereunder or otherwise (or reduces any Tax
Attribute of a member of the Adient Group or any other Adient Group Relief), or
(B) any Loss for which a member of the Adient Group is required to indemnify any
member of the Johnson Controls Group pursuant to this Agreement, the Separation
and Distribution Agreement or any Ancillary Agreement (in each case, without
duplication of any amounts payable or taken into account under this Agreement,
the Separation and Distribution Agreement or any Ancillary Agreement), and, in
each case, such Tax Benefit would not have arisen but for such adjustment or
Loss (determined on a “with and without” basis), Adient or Johnson Controls, as
the case may be, shall make a payment to the other Company in an amount equal to
the amount of such Actually Realized Tax Benefit in cash within ten (10)
Business Days of Actually Realizing such Tax Benefit. To the extent that any Tax
Benefit (or portion thereof) in respect of which any amounts were paid over
pursuant to the foregoing provisions of this Section 5.01(b) is subsequently
disallowed by the applicable Tax Authority, the Company that received such
amounts shall promptly repay such amounts (together with any penalties, interest
or other charges imposed by the relevant Tax Authority) to the other Company.
(c) No later than ten (10) Business Days after a Tax Benefit described in
Section 5.01(b) is Actually Realized by a member of the Johnson Controls Group
or a member of the Adient Group, Johnson Controls or Adient, as the case may be,
shall provide the other Company with a written calculation of the amount payable
to such other Company pursuant to Section 5.01(b). In the event that Johnson
Controls or Adient, as the case may be, disagrees with any such calculation
described in this Section 5.01(c), Johnson Controls or Adient shall so notify
the other Company in writing within twenty (20) Business Days of receiving such
written calculation. Johnson Controls and Adient shall endeavor in good faith to
resolve such disagreement, and, failing that, the amount payable under this
Section 5 shall be determined in accordance with the disagreement resolution
provisions of Section 13 as promptly as practicable. (d) Adient shall be
entitled to any Refund that is attributable to, and would not have arisen but
for, an Adient Carryback Item that is required to be carried back to a
Pre-Distribution Period under applicable Law and is carried back pursuant to and
in accordance with Section 3.06 (a “Permitted Adient Carryback”); provided,
however, that Adient shall indemnify and hold the members of the Johnson
Controls Group harmless from and against any and all collateral Tax consequences
resulting from or caused by any such Permitted Adient Carryback, including (but
not limited to) the loss or postponement of any benefit from the use of any Tax
Attribute of any member of the Johnson Controls Group, any Tax Attribute
generated by a member of the Johnson Controls Group or an Affiliate thereof or
any other Johnson Controls Group Relief (each, a “Johnson Controls Group Tax
Attribute”) if (x) such Tax Attribute expires unutilized, but would have been
utilized but for such Permitted Adient Carryback, or (y) the use of such Tax
Attribute is postponed to a later Tax Period than the Tax Period in which such
Tax Attribute would have been utilized but for such Permitted Adient Carryback.
Any such payment of the amount of such Refund made by Johnson Controls to Adient
pursuant to this Section 5.01(d) shall be recalculated in light of any Final
Determination (or any other facts that may arise or come to light after such
payment is made, such as a carryback of a Johnson Controls Group Tax Attribute
to a Tax Period in respect of which such Refund is received) that would affect
the amount to which Adient is entitled, and an appropriate adjusting payment
shall be made by Adient to Johnson Controls such that the aggregate amount paid
pursuant to this Section 5.01(d) equals such recalculated amount. To the extent
that any Refund (or portion thereof) in respect of



--------------------------------------------------------------------------------



 
[exhibit10210k2016029.jpg]
- 25 - which any amounts were paid over by Johnson Controls to Adient pursuant
to the foregoing provisions of this Section 5.01(d) is subsequently disallowed
by the applicable Tax Authority, Adient shall promptly repay such amounts
(together with any penalties, interest or other charges imposed by the relevant
Tax Authority) to Johnson Controls. (e) For the avoidance of doubt,
notwithstanding any of the foregoing (or any other provision in this Agreement)
to the contrary, any recovery, Refund or other Tax Benefit in re- spect of VAT
Charges (and entitlement thereto) shall be governed exclusively by Schedule
2.12(c)(ii) to the Separation and Distribution Agreement. Section 5.02 Johnson
Controls and Adient Income Tax Deductions in Respect of Cer- tain Equity Awards
and Incentive Compensation. (a) To the extent permitted by applicable Law, any
and all Income Tax deductions arising by reason of exercises of options to
acquire Johnson Controls or Adient stock, vesting of “restricted” Johnson
Controls stock or Adient stock, or settlement of stock appreciation rights,
restricted stock awards, restricted stock units or performance share units, in
each case, following the Distribution, with respect to Johnson Controls stock or
Adient stock (such options, stock appreciation rights restricted stock,
restricted stock units, performance share units and deferred stock units,
collectively, “Compensatory Equity Interests”) held by any Person shall be
claimed (i) in the case of a Johnson Controls Group Employee, Former Johnson
Controls Group Employee, or any Johnson Controls non-employee director who
served on the Johnson Controls Board immediately prior to the Effective Time,
solely by the Johnson Controls Group, and (ii) in the case of an Adient Group
Employee, Former Adient Group Employee or Transferred Director, solely by the
Adient Group. (b) Tax reporting and withholding with respect to Compensatory
Equity Interests shall be governed by the Employee Matters Agreement. Section 6.
Transaction Status. Section 6.01 Restrictions on Adient. (a) Adient hereby
represents and warrants that (i) it has no plan or intention of taking any
action, or failing to take any action, or causing or permitting any of its
Affiliates to take or fail to take any action, or knows of any circumstance, in
each case, that could reasonably be ex- pected to (A) adversely affect,
jeopardize or prevent Tax-Free Status, (B) adversely affect, jeop- ardize or
prevent any of the relevant entities, instruments or Separation Transactions
(other than the Old Johnson Controls Internal Contributions or Old Johnson
Controls Internal Distributions) to have the tax-free or other tax treatment
described in the Tax Treatment Schedule or the Sepa- ration Step Plan, (C)
adversely affect, jeopardize or prevent Unrestricted Inversion Status, or (D)
cause any representation or factual statement made in this Agreement, the
Separation and Distri- bution Agreement or any Ancillary Agreement to be untrue;
and (ii) during the period beginning two years before the date of the first Old
Johnson Controls Internal Distribution and ending on the Distribution Date,
there was no “agreement, understanding, arrangement, substantial negotia- tions
or discussions” (as such terms are defined in Treasury Regulations Section
1.355-7(h)) by any one or more officers or directors of any member of the Adient
Group or by any other person or persons with the implicit or explicit permission
of one or more of such officers or directors



--------------------------------------------------------------------------------



 
[exhibit10210k2016030.jpg]
- 26 - regarding an acquisition of all or a significant portion of the Adient
Capital Stock or of the Old Johnson Controls Internal Controlled Capital Stock
of any Old Johnson Controls Internal Con- trolled (and any predecessor of any of
them); provided that no representation or warranty is made by Adient regarding
any “agreement, understanding, arrangement, substantial negotiations or
discussions” (as such terms are defined in Treasury Regulations Section
1.355-7(h)) by any one or more officers or directors of Johnson Controls (or
another person with the implicit or explicit permission of one or more of such
persons). (b) Adient shall not take or fail to take, or cause or permit any
Adient Affiliate to take or fail to take, any action if such action or failure
to act (i) would be inconsistent with or cause to be untrue any statement,
information, covenant or representation in this Agreement, the Separation and
Distribution Agreement or any of the Ancillary Agreements, (ii) would reasonably
be expected to adversely affect, jeopardize or prevent Tax-Free Status, (iii)
would reasonably be expected to adversely affect, jeopardize or prevent any of
the relevant entities, instruments or Separation Transactions (other than the
Old Johnson Controls Internal Contributions or Old Johnson Controls Internal
Distributions) to have the tax-free or other tax treatment described in the Tax
Treatment Schedule or the Separation Step Plan, or (iv) would or would
reasonably be expected to (taking into account any change or proposed change in
Law or IRS guidance, or any change or proposed change in official judicial or
administrative interpretation of applicable Law or IRS guidance) adversely
affect, jeopardize or prevent Unrestricted Inversion Status (for the avoidance
of doubt, other than any action or failure to act requested by Johnson
Controls). It is agreed and understood that in determining whether any action or
failure to act is prohibited by reason of any proposed change in Law or IRS
guidance (or official judicial or administrative interpretation of Law or IRS
guidance) described in clause (iv) above, the likelihood that such proposed
change shall be adopted, enacted or otherwise occur shall be taken into account.
For the avoidance of doubt, in the event that a proposed change in Law or IRS
guidance (or official judicial or administrative interpretation of Law or IRS
guidance) does not prohibit an action or failure to act pursuant to the
immediately preceding sentence, but such proposed change in Law or IRS guidance
(or official judicial or administrative interpretation of Law or IRS guidance)
is subsequently adopted, enacted or otherwise occurs, any action or failure to
act that would be prohibited pursuant to clause (iv) above following such
adoption, enactment or other occurrence shall, for all purposes of this
Agreement (including Section 6.04) be deemed to have been prohibited at all
times under this Section 6.01 even if such action or failure to act occurred
prior to such adoption, enactment or other occurrence. (c) From the date hereof
until the first day after the Restriction Period, Adient will cause each Old
Johnson Controls Internal Controlled to (i) maintain its status as a company
engaged in its Active Trade or Business for purposes of Section 355(b)(2) of the
Code and (ii) not engage in any transaction that would result in it ceasing to
be a company engaged in its Active Trade or Business for purposes of Section
355(b)(2) of the Code. (d) From the date hereof until the first day after the
Restriction Period, (i) Adient will not (x) enter into any Proposed Acquisition
Transaction or, to the extent Adient has the right to prohibit any Proposed
Acquisition Transaction, permit any Proposed Acquisition Transaction to occur or
(y) dispose of, or permit any of its Af- filiates to dispose of, directly or
indirectly, any interest in any Old Johnson Controls In- ternal Controlled;



--------------------------------------------------------------------------------



 
[exhibit10210k2016031.jpg]
- 27 - (ii) Adient will not cause or permit any Old Johnson Controls Internal
Con- trolled to (or to enter into any agreement, understanding, arrangement or
substantial ne- gotiations to): (A) in a single transaction or series of
transactions sell or transfer (oth- er than sales or transfers of inventory in
the ordinary course of business) all or substantially all of its assets (as of
immediately prior to the relevant Old Johnson Controls Internal Controlled
Distribution) or sell or transfer 50% or more of the gross assets of any Active
Trade or Business or 30% or more of the consolidated gross assets of any Old
Johnson Controls Internal Controlled and its Subsidiaries (such percentages to
be measured based on fair market value as of the Distribu- tion Date); (B)
redeem or otherwise repurchase (directly or through an Affiliate) any of its
stock, or rights to acquire stock; or (C) merge or consolidate with any other
Person or liquidate or partially liquidate; and (iii) Adient will not and will
not cause or permit any Old Johnson Controls In- ternal Controlled to: (A) amend
its certificate of incorporation (or other organizational doc- uments), or take
any other action, whether through a stockholder vote or other- wise, affecting
the voting rights of its Old Johnson Controls Internal Controlled Capital Stock
(including, without limitation, through the conversion of one class of its Old
Johnson Controls Internal Controlled Capital Stock into another class of its Old
Johnson Controls Internal Controlled Capital Stock); or (B) take any other
action or actions which in the aggregate (and taking into account any other
transactions described in this subparagraph (d)) would be reasonably likely to
have the effect of causing or permitting one or more Persons to acquire,
directly or indirectly, stock representing a Fifty-Percent or Greater In- terest
in Adient, any Old Johnson Controls Internal Controlled or otherwise jeop-
ardize, adversely affect or prevent Tax-Free Status; unless, in each case, prior
to taking any such action set forth in the foregoing clauses (i) through (iii),
(x) Adient shall have requested that Johnson Controls obtain a private letter
ruling (or, if applicable, a supplemental private letter ruling) from the IRS
and/or any other applicable Tax Authority (a “Ruling”) in accordance with
Sections 6.03(b) and (d) to the effect that such trans- action will not affect
the Tax-Free Status or the Unrestricted Inversion Status and Johnson Con- trols
shall have received such a Ruling in form and substance satisfactory to Johnson
Controls in its sole good faith discretion (and in determining whether a private
letter ruling is satisfactory, Johnson Controls may consider, among other
factors, the appropriateness of any underlying as- sumptions and management’s
representations made in connection with such Ruling), (y) Adient shall provide
Johnson Controls with an Unqualified Tax Opinion in form and substance satisfac-
tory to Johnson Controls in its sole good faith discretion (and in determining
whether an opinion is satisfactory, Johnson Controls may consider, among other
factors, the appropriateness of any



--------------------------------------------------------------------------------



 
[exhibit10210k2016032.jpg]
- 28 - underlying assumptions and management’s representations if used as a
basis for the opinion and Johnson Controls may determine that no opinion would
be acceptable to Johnson Controls), or (z) Johnson Controls shall have waived
the requirement to obtain such Ruling or Unqualified Tax Opinion. (e) With
respect to any member of the Adient Group that is characterized as a foreign
corporation for Federal Income Tax purposes, from the Distribution Date through
the end of the Tax Period of such entity that includes the Distribution Date,
Adient shall not, and shall cause its respective Affiliates (including any such
member of the Adient Group) not to, enter into any ex- traordinary transaction
or otherwise take any action or enter into any transaction that would be
considered under the Code to constitute the payment of an actual or deemed
dividend by such member of the Adient Group, including pursuant to Section 304
of the Code, or that would oth- erwise result in a diminution of foreign tax
credits that, absent such transaction, may be claimed by Johnson Controls or any
of its Affiliates. (f) Adient shall procure that, as described in the Separation
Step Plan and as soon as reasonably practicable, Adient Olympus SAS redeem the
shares of Adient Olympus SAS from Adient Global Holdings Ltd for total cash of
EUR 59,001, including by causing Adient Olympus SAS to (1) enter into a share
purchase agreement with respect to such redemption, (2) decrease its capital as
a result of such redemption, (3) complete any post-closing filings or updates
re- quired to reflect such redemption and (4) take any and all other actions
required to complete such share redemption. (g) Adient shall apply, pursuant to
Section 80 of the Stamp Duty Consolidation Act, 1999 (as amended) of Ireland,
for relief from stamp duty imposed by the Republic of Ireland in connection with
the transfer of shares of Adient Global Holdings Ltd by Johnson Controls Inter-
national plc to Adient plc pursuant to the Separation Transactions, and shall
take any and all oth- er actions required to obtain such relief. Section 6.02
Restrictions on Johnson Controls. Johnson Controls agrees that it will not take
or fail to take, or cause or permit any member of the Johnson Controls Group to
take or fail to take, any action where such action or failure to act would be
inconsistent with or cause to be untrue any statement, information, covenant or
representation in this Agreement, the Separation and Distribution Agreement, any
of the Ancillary Agreements. Section 6.03 Procedures Regarding Opinions and
Rulings. (a) If Adient notifies Johnson Controls that it desires to take one of
the actions described in Section 6.01(d) (a “Notified Action”) during the
Restricted Period, Johnson Controls and Adient shall reasonably cooperate to
attempt to obtain the Ruling or Unqualified Tax Opinion referred to in Section
6.01(d), unless Johnson Controls shall have waived the requirement to obtain
such Ruling or Unqualified Tax Opinion. (b) Unless Johnson Controls shall have
waived the requirement to obtain such Ruling or Unqualified Tax Opinion, at the
reasonable request of Adient pursuant to Section 6.01(d), Johnson Controls shall
cooperate with Adient and use commercially reasonable efforts to seek to obtain,
as expeditiously as possible, a Ruling or an Unqualified Tax Opinion for the
purpose of permitting Adient or Old Johnson Controls Internal Controlled, as
applicable, to take the



--------------------------------------------------------------------------------



 
[exhibit10210k2016033.jpg]
- 29 - Notified Action. Notwithstanding the foregoing, in no event shall Johnson
Controls be required to file or cooperate in connection with the filing of any
request for a Ruling under this Section 6.03(b) unless Adient represents that
(A) it has reviewed such request for a Ruling, and (B) all statements,
information and representations relating to any member of the Adient Group
contained in such request for a Ruling are (subject to any qualifications
therein) true, correct and complete. Adient shall reimburse Johnson Controls for
all reasonable costs and expenses, including out-of-pocket expenses and expenses
relating to the utilization of Johnson Controls personnel, incurred by the
Johnson Controls Group in obtaining a Ruling or Unqualified Tax Opinion
requested by Adient within ten (10) Business Days after receiving an invoice
from Johnson Controls therefor. (c) Johnson Controls shall have the right to
obtain a Ruling or an Unqualified Tax Opinion at any time in its sole and
absolute discretion. If Johnson Controls determines to obtain a Ruling or an
Unqualified Tax Opinion, Adient shall (and shall cause each Affiliate of Adient
to) cooperate with Johnson Controls and take any and all actions reasonably
requested by Johnson Controls in connection with obtaining the Ruling or
Unqualified Tax Opinion (including, without limitation, by making any
representation or covenant or providing any materials or information requested
by the IRS or other applicable Tax Authority, or Tax Advisor; provided that
Adient shall not be required to make (or cause any Affiliate of Adient to make)
any representation or covenant that is inconsistent with historical facts or as
to future matters or events over which it has no control). Johnson Controls
shall reimburse Adient for all reasonable costs and expenses, including
out-of-pocket expenses and expenses relating to the utilization of Adient
personnel, incurred by the Adient Group in connection with such cooperation
requested by Johnson Controls within ten (10) Business Days after receiving an
invoice from Adient therefor. (d) Johnson Controls shall have sole and exclusive
control over the process of obtaining any Ruling, and only Johnson Controls
shall apply for a Ruling. In connection with obtaining a Ruling, (A) Johnson
Controls shall keep Adient informed in a timely manner of all material actions
taken or proposed to be taken by Johnson Controls in connection therewith; (B)
Johnson Controls shall (1) reasonably in advance of the submission of any
request for a Ruling provide Adient with a draft copy thereof, (2) reasonably
consider Adient’s comments on such draft copy, and (3) provide Adient with a
final copy; and (C) Johnson Controls shall provide Adient with notice reasonably
in advance of, and Adient shall have the right to attend, any formally scheduled
meetings with the IRS or other applicable Tax Authority (subject to the approval
of the IRS or other applicable Tax Authority) that relate to such Ruling.
Neither Adient nor any Adient Affiliate directly or indirectly controlled by
Adient shall seek any guidance from the IRS or any other Tax Authority (whether
written, verbal or otherwise) at any time concerning any of the Separation
Transactions (including the impact of any transaction on any of the Separation
Transactions). Section 6.04 Liability for Separation Tax Losses. (a)
Notwithstanding anything in this Agreement or the Separation and Distribution
Agreement to the contrary (and, in each case, regardless of whether a Ruling,
Unqualified Tax Opinion or waiver described in clause (z) of Section 6.01(d) may
have been obtained or provided), subject to Section 6.04(c), Adient shall be
responsible for, and shall indemnify and hold harmless Johnson Controls and its
Affiliates and each of their respective officers, directors



--------------------------------------------------------------------------------



 
[exhibit10210k2016034.jpg]
- 30 - and employees from and against any Separation Tax Losses that are
attributable to or result from any one or more of the following: (A) the
acquisition (other than pursuant to the Separation Transactions) of all or a
portion of the stock or assets of Adient, any Old Johnson Controls Internal
Controlled or any of their respective Affiliates (including any Adient Capital
Stock or any Old Johnson Controls Internal Controlled Capital Stock) by any
means whatsoever by any Person, (B) the acquisition (other than pursuant to the
Separation Transactions) by Adient or any of its Affiliates of all or a portion
of the stock or assets of any “domestic corporation” (within the meaning of
Sections 7701(a)(3) and 7701(a)(4) of the Code) or any issuance of stock by
Adient or any Old Johnson Controls Internal Controlled, (C) any negotiations,
understandings, agreements or arrangements by Adient or any of its Affiliates
with respect to transactions or events (including, without limitation, stock
issuances pursuant to the exercise of stock options or otherwise, option grants,
capital contributions or acquisitions, amendments or a series of such
transactions or events) that cause any of the Old Johnson Controls Internal
Distributions to be treated as part of a plan pursuant to which one or more
Persons acquire, directly or indirectly, a Fifty-Percent or Greater Interest in
any Old Johnson Controls Internal Controlled, (D) any action or failure to act
by Adient after the Distribution (including, without limitation, any amendment
to Adient’s or any Old Johnson Controls Internal Controlled’s certificate of
incorporation (or other organizational documents), whether through a stockholder
vote or otherwise) affecting the voting rights of the stock of Adient or any Old
Johnson Controls Internal Controlled (including, without limitation, through the
conversion of one class of stock into another class of stock), or (E) any act or
failure to act by Adient or any Adient Affiliate described in Section 6.01
(regardless whether such act or failure to act is covered by a private letter
ruling, Unqualified Tax Opinion or waiver described in clause (z) of Section
6.01(d) and regardless of whether such act or failure to act may have been
permitted at the time it was taken (or not taken) pursuant to the penultimate
sentence of Section 6.01(b)). (b) Notwithstanding anything in this Agreement or
the Separation and Distribution Agreement to the contrary, subject to Section
6.04(c), Johnson Controls shall be responsible for, and shall indemnify and hold
harmless Adient and its Affiliates and each of their respective of- ficers,
directors and employees from and against any Separation Tax Losses that are
attributable to, or result from, any one or more of the following: (A) the
acquisition (other than pursuant to the Separation Transactions or the Tyco
Merger) of all or a portion of the stock or assets of John- son Controls or any
of its Affiliates (including any Old Johnson Controls Internal Distributing
Capital Stock) by any means whatsoever by any Person, (B) any negotiations,
understandings, agreements or arrangements by Johnson Controls or any of its
Affiliates with respect to transac- tions or events (including, without
limitation, stock issuances pursuant to the exercise of stock options or
otherwise, option grants, capital contributions or acquisitions, amendments or a
series of such transactions or events) that cause any of the Old Johnson
Controls Internal Distributions to be treated as part of a plan pursuant to
which one or more Persons acquire, directly or indirect- ly, a Fifty-Percent or
Greater Interest in any Old Johnson Controls Internal Distributing, or (C) any
act or failure to act by Johnson Controls or a member of the Johnson Controls
Group de- scribed in Section 6.02. (c) To the extent that any Separation Tax
Loss is subject to indemnity under both Sections 6.04(a) and (b), responsibility
for such Separation Tax Loss shall be shared by Johnson Controls and Adient
according to relative fault as determined by Johnson Controls in good faith.



--------------------------------------------------------------------------------



 
[exhibit10210k2016035.jpg]
- 31 - (d) Adient shall pay Johnson Controls the amount of any Separation Tax
Losses for which Adient is responsible under this Section 6.04: (A) in the case
of Separation Tax Losses described in clause (i) of the definition of Separation
Tax Losses, no later than two Business Days prior to the date Johnson Controls
files, or causes to be filed, the applicable Tax Return (the “Filing Date”) (or,
if such Separation Tax Losses arise pursuant to a Final Determination described
in clause (a), (b) or (c) of the definition of “Final Determination,” then
Adient shall pay Johnson Controls no later than two Business Days prior to the
due date for making payment with respect to such Final Determination) and (B) in
the case of Separation Tax Losses described in clause (ii) or (iii) of the
definition of “Separation Tax Losses,” no later than two Business Days after the
date Johnson Controls pays such Separation Tax Losses. Johnson Controls shall
pay Adient the amount of any Separation Tax Losses (described in clause (ii) or
(iii) of the defi- nition of “Separation Tax Losses”) for which Johnson Controls
is responsible under this Section 6.04 no later than two Business Days after the
date Adient pays such Separation Tax Losses. Each Company shall have the right
to review the calculation of any Separation Tax Losses pre- pared by the other
Company, including any related workpapers and other supporting documenta- tion.
Section 6.05 Certain Elections. (a) If Johnson Controls determines, in its sole
discretion, that a protective election under Section 336(e) of the Code (a
“Section 336(e) Election”) shall be made with respect to any Old Johnson
Controls Internal Distribution, Adient shall (and shall cause the relevant
member of the Adient Group to) join with Johnson Controls or the relevant member
of the Johnson Controls Group in the making of such election and shall take any
action reasonably requested by Johnson Controls or that is otherwise necessary
to give effect to such election (including making any oth- er related election
permitted by applicable Law); provided, however, that Johnson Controls shall
reimburse Adient (and any relevant member of the Adient Group) for all
reasonable costs and expenses incurred by Adient (or any relevant member of the
Adient Group) to amend any Tax Returns or amend or file any other governmental
filings related to such Section 336(e) Election. If a Section 336(e) Election is
made with respect to any Old Johnson Controls Internal Distribu- tion, then this
Agreement shall be amended in such a manner, if any, as is determined by Johnson
Controls in good faith to take into account such Section 336(e) Election. (b) If
Johnson Controls determines, in its sole discretion, that an entity
classification election pursuant to Treasury Regulations Section 301.7701-3(c)
(a “Check-the-Box Election”) shall be made with respect to any member of the
Adient Group effective as of, or before, the Dis- tribution Date, Adient shall
(and shall cause all relevant members of the Adient Group to) make such election
effective as of such date and shall take any action reasonably requested by
Johnson Controls or that is otherwise necessary to give effect to such election
(including making any oth- er related election). If Johnson Controls requires
any member of the Adient Group to file for re- lief with the IRS to make a late
Check-the-Box Election, Johnson Controls shall reimburse Adient (and any
relevant member of the Adient Group) for all reasonable costs and expenses in-
curred by Adient (or any relevant member of the Adient Group) in connection with
filing for such relief. Section 7. Assistance and Cooperation. Section 7.01
Assistance and Cooperation.



--------------------------------------------------------------------------------



 
[exhibit10210k2016036.jpg]
- 32 - (a) The Companies shall cooperate (and cause their respective Affiliates
to cooperate) with each other and with each other’s agents, including accounting
firms and legal counsel, in connection with Tax matters relating to the
Companies, including (i) preparing and filing Tax Returns, (ii) determining the
liability for and amount of any Taxes due (including estimated Taxes) or the
right to and amount of any Refund or any Tax Benefit, in each case, pursuant to
this Agreement or otherwise, (iii) examinations of Tax Returns and (iv) any
administrative or judicial proceeding in respect of Taxes assessed or proposed
to be assessed. Such cooperation shall include making available, upon reasonable
notice, all information and documents in their possession relating to the other
Company and its Affiliates as provided in Section 8. Each of the Companies shall
also make available to the other, as reasonably requested and available,
personnel (including employees and agents of the Companies or their respective
Affiliates) responsible for preparing, maintaining and interpreting information
and documents relevant to Taxes, and personnel reasonably required as witnesses
or for purposes of providing information or documents in connection with any
administrative or judicial proceeding relating to Taxes. (b) Any information or
documents provided under this Section 7 or Section 8 shall be kept confidential
by the Company receiving the information or documents, except as may otherwise
be necessary in connection with the filing of Tax Returns or in connection with
any administrative or judicial proceedings relating to Taxes. Notwithstanding
any other provision in this Agreement to the contrary, (i) neither Johnson
Controls nor any of its Affiliates shall be required to provide Adient or any of
its Affiliates or any other Person access to or copies of any information,
documents or procedures (including the proceedings of any Tax Contest) other
than information, documents or procedures that relate to Adient or any other
member of the Adient Group, the business or assets of Adient or any other member
of the Adient Group and (ii) in no event shall either of the Companies or any of
its respective Affiliates be required to provide the other Company or any of its
respective Affiliates or any other Person access to or copies of any information
if such action could reasonably be expected to result in the waiver of any
Privilege. In addition, in the event that either Company determines that the
provision of any information to the other Company or its Affiliates could be
commercially detrimental, violate any Law or agreement or waive any Privilege,
the parties shall use reasonable best efforts to permit compliance with its
obligations under this Section 7 or Section 8 in a manner that avoids any such
harm or consequence. Section 7.02 Tax Return Information. Adient and Johnson
Controls acknowledge that time is of the essence in relation to any request for
information, assistance or cooperation made by Johnson Controls or Adient
pursuant to this Agreement. Adient and Johnson Controls acknowledge that failure
to conform to the deadlines set forth herein or reasonable deadlines oth- erwise
set by Johnson Controls or Adient could cause irreparable harm. Each Company
shall provide to the other Company information and documents relating to its
Group required by the other Company to prepare Tax Returns. Any information or
documents the Responsible Compa- ny requires to prepare such Tax Returns shall
be provided in such form as the Responsible Com- pany reasonably requests and in
sufficient time for the Responsible Company to file such Tax Returns on a timely
basis (but in no event later than ninety (90) days after such request). Section
7.03 Reliance by Johnson Controls. If any member of the Adient Group sup- plies
information to a member of the Johnson Controls Group in connection with Taxes
and an officer of a member of the Johnson Controls Group signs a statement or
other document under



--------------------------------------------------------------------------------



 
[exhibit10210k2016037.jpg]
- 33 - penalties of perjury in reliance upon the accuracy of such information,
then upon the written re- quest of such member of the Johnson Controls Group
identifying the information being so relied upon, the chief financial officer of
Adient (or any officer of Adient as designated by the chief financial officer of
Adient) shall certify in writing that to his or her knowledge (based upon con-
sultation with appropriate employees) the information so supplied is accurate
and complete. Adient agrees to indemnify and hold harmless each member of the
Johnson Controls Group and its directors, officers and employees from and
against any fine, penalty or other cost or expense of any kind attributable to a
member of the Adient Group having supplied, pursuant to this Sec- tion 7, a
member of the Johnson Controls Group with inaccurate or incomplete information
in connection with a Tax Liability. Section 7.04 Reliance by Adient. If any
member of the Johnson Controls Group sup- plies information to a member of the
Adient Group in connection with a Tax Liability and an of- ficer of a member of
the Adient Group signs a statement or other document under penalties of perjury
in reliance upon the accuracy of such information, then upon the written request
of such member of the Adient Group identifying the information being so relied
upon, the chief financial officer of Johnson Controls (or any officer of Johnson
Controls as designated by the chief finan- cial officer of Johnson Controls)
shall certify in writing that to his or her knowledge (based upon consultation
with appropriate employees) the information so supplied is accurate and
complete. Johnson Controls agrees to indemnify and hold harmless each member of
the Adient Group and its directors, officers and employees from and against any
fine, penalty, or other cost or expense of any kind attributable to a member of
the Johnson Controls Group having supplied, pursuant to this Section 7, a member
of the Adient Group with inaccurate or incomplete information in con- nection
with a Tax Liability. Section 8. Tax Records. Section 8.01 Retention of Tax
Records. Each Company shall preserve and keep all Tax Records (including emails
and other digitally stored materials and related workpapers and other
documentation) in its possession as of the date hereof or relating to Taxes of
the Groups for Pre- Distribution Periods or Taxes or Tax matters that are the
subject of this Agreement, in each case, for so long as the contents thereof may
become material in the administration of any matter un- der the Code or other
applicable Tax Law, but in any event until the later of (i) 90 days after the
expiration of any applicable statutes of limitations (taking into account any
extensions), or (ii) seven years after the Distribution Date (such later date,
the “Retention Date”). After the Re- tention Date, each Company may dispose of
such Tax Records upon 90 days’ prior written notice to the other Company. If,
prior to the Retention Date, a Company reasonably determines that any Tax
Records which it would otherwise be required to preserve and keep under this
Section 8 are no longer material in the administration of any matter under the
Code or other applicable Tax Law and the other Company agrees, then such first
Company may dispose of such Tax Records upon 90 days’ prior notice to the other
Company. Any notice of an intent to dispose given pur- suant to this Section
8.01 shall include a list of the Tax Records to be disposed of describing in
reasonable detail each file, book or other record accumulation being disposed.
The notified Company shall have the opportunity, at its cost and expense, to
copy or remove, within such 90- day period, all or any part of such Tax Records,
and the other Company will then dispose of the same Tax Records.



--------------------------------------------------------------------------------



 
[exhibit10210k2016038.jpg]
- 34 - Section 8.02 Access to Tax Records. The Companies and their respective
Affiliates shall make available to each other for inspection and copying during
normal business hours upon reasonable notice all Tax Records (and, for the
avoidance of doubt, any pertinent underlying data accessed or stored on any
computer program or information technology system) to the extent reasonably
required by the other Company in connection with the preparation of financial
ac- counting statements, audits, litigation, the preparation of Tax Returns or
the resolution of items under this Agreement. Section 8.03 Preservation of
Privilege. The parties hereto agree to cooperate and use commercially reasonable
efforts to maintain Privilege with respect to any documentation relating to
Taxes existing prior to the Distribution Date or Separation Tax Losses to which
Privilege may reasonably be asserted (any such documentation, “Privileged Tax
Documentation”). No member of the Adient Group shall provide access to or copies
of, or otherwise disclose to any Person, any Privileged Tax Documentation
without the prior written consent of Johnson Controls, such con- sent not to be
unreasonably withheld, conditioned or delayed. No member of the Johnson Con-
trols Group shall provide access to or copies of, or otherwise disclose to any
Person, any Privi- leged Tax Documentation without the prior written consent of
Adient, such consent not to be un- reasonably withheld, conditioned or delayed.
Notwithstanding any of the foregoing, (x) in the event that any governmental
authority requests, outside of normal working hours, that either Company (or any
of its Affiliates) provide to such governmental authority access to or copies
of, or otherwise disclose, any Privileged Tax Documentation, (y) immediate
compliance with such request is required under applicable Law, and (z) such
Company attempts in good faith to obtain the prior written consent of the other
Company but it is not able to do so, then, such Company shall be permitted to
comply with such request by such governmental authority without obtaining the
prior written consent of the other Company and shall as promptly as practicable
inform the other Company of such request and the access and/or disclosure
provided pursuant thereto. Section 9. Tax Contests. Section 9.01 Notice. Each of
the Companies shall provide prompt notice to the other Company of any written
communication from a Tax Authority regarding any pending or threat- ened Tax
audit, assessment or proceeding or other Tax Contest relating to Taxes, Refunds
or Tax Benefits for which it may be entitled to indemnification by the other
Company hereunder or for which it may be required to indemnify the other Company
hereunder. Such notice shall include copies of the pertinent portion of any
written communication from a Tax Authority and contain factual information (to
the extent known) describing any asserted Tax Liability and/or other rele- vant
Tax matters in reasonable detail. The failure of one Company to notify the other
of such communication in accordance with the immediately preceding sentences
shall not relieve such other Company of any liability or obligation to pay such
Tax or make indemnification payments under this Agreement, except to the extent
that the failure timely to provide such notification ac- tually prejudices the
ability of such other Company to contest such Tax Liability (or contest any
determination in respect of any Refund or Tax Benefit) or increases the amount
of such Tax Lia- bility (or reduces the amount of such Refund or Tax Benefit).
Section 9.02 Control of Tax Contests.



--------------------------------------------------------------------------------



 
[exhibit10210k2016039.jpg]
- 35 - (a) Separate Returns. Except in the case of any Competent Authority
Proceeding (which shall be governed by Section 9.02(c)): (i) In the case of any
Tax Contest with respect to any Johnson Controls Sepa- rate Return, Johnson
Controls shall have exclusive control over such Tax Contest, includ- ing
exclusive authority with respect to any settlement of such Tax Contest, subject
to Section 9.02(d). (ii) In the case of any Tax Contest with respect to any
Adient Separate Return, Adient shall have exclusive control over such Tax
Contest, including exclusive authority with respect to any settlement of such
Tax Contest, subject to Section 9.02(b) and Sec- tions 9.02(e) and (f). (b)
Combined Returns, Non-Recoverable Transaction Tax Returns and Specified PRC Tax
Returns. Except in the case of any Competent Authority Proceeding (which shall
be gov- erned by Section 9.02(c)), in the case of any Tax Contest with respect
to any Combined Return, Non-Recoverable Transaction Tax Return or Specified PRC
Tax Return, Johnson Controls shall have exclusive control over such Tax Contest,
including exclusive authority with respect to any settlement of such Tax
Contest, subject to Section 9.02(d). (c) Competent Authority Proceedings. In the
event that a Tax Authority proposes an adjustment with respect to a Tax Return
of a Company (the “Adjusted Company”) or a member of its Group, and, in
connection with such adjustment, a corresponding adjustment or other relief may
be available to the other Company or a member of its Group pursuant to a
Competent Au- thority Proceeding, the Adjusted Company shall promptly notify the
other Company of such ad- justment and the Companies shall cooperate in good
faith to determine whether to initiate a Competent Authority Proceeding to
request such corresponding adjustment or other relief. If the Companies initiate
any such Competent Authority Proceeding, the Adjusted Company shall have the
right to control such Competent Authority Proceeding; provided that (i) the
Adjusted Com- pany shall keep the other Company reasonably informed in a timely
manner of all significant de- velopments in respect of such Competent Authority
Proceeding, and all significant actions taken or proposed to be taken by the
Adjusted Company with respect to such Tax Contest, (ii) the Ad- justed Company
shall timely provide the other Company with copies of any written materials
prepared, furnished or received in connection with such Competent Authority
Proceeding, (iii) the Adjusted Company shall consult with the other Company
reasonably in advance of taking any significant action in connection with such
Competent Authority Proceeding, (iv) the Adjust- ed Company shall consult with
the other Company and offer the other Company a reasonable opportunity to
comment before submitting any written materials prepared or furnished in connec-
tion with such Competent Authority Proceeding and shall consider the other
Company’s com- ments in good faith, (v) the Adjusted Company shall conduct such
Competent Authority Pro- ceeding diligently and in good faith as if it were the
only party in interest in connection with such Competent Authority Proceeding,
and (vi) the Adjusted Company shall not settle, compromise or abandon any such
Competent Authority Proceeding without the prior written consent of the other
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. The other Company shall cooperate with the Adjusted Company (including
by providing any necessary in- formation reasonably requested by the Adjusted
Company) with respect to the conduct of any such Competent Authority Proceeding.
In making any decisions in connection with any Compe- tent Authority Proceeding
described in this Section 9.02(c) (including the determination whether



--------------------------------------------------------------------------------



 
[exhibit10210k2016040.jpg]
- 36 - to initiate such Competent Authority Proceeding, relief to be sought
pursuant to such Competent Authority Proceeding and actions to be taken in
connection with such Competent Authority Pro- ceeding), the Companies shall seek
to minimize the aggregate Tax Liability of the Johnson Con- trols Group and the
Adient Group. (d) Adient Rights. In the case of any Tax Contest described in
Section 9.02(a)(i) or (b) (other than, in each case, any Tax Contest described
in Section 9.02(f)), if (x) as a result of such Tax Contest, Adient could
reasonably be expected to (A) become liable to make any in- demnification
payment to Johnson Controls hereunder in excess of $1 million or (B) not have
Foreign Corporation Status as of immediately after the Distribution and (y)
Johnson Controls has control of such Tax Contest pursuant to Section 9.02(a)(i)
or (b), as applicable, then (i) Johnson Controls shall keep Adient reasonably
informed in a timely manner of all significant develop- ments in respect of such
Tax Contest and all significant actions taken or proposed to be taken by Johnson
Controls with respect to such Tax Contest, (ii) Johnson Controls shall timely
provide Adient with copies of any written materials prepared, furnished or
received in connection with such Tax Contest, (iii) Johnson Controls shall
consult with Adient reasonably in advance of tak- ing any significant action in
connection with such Tax Contest, (iv) Johnson Controls shall con- sult with
Adient, offer Adient a reasonable opportunity to comment before submitting any
writ- ten materials prepared or furnished in connection with such Tax Contest
and shall consider Adient’s comments in good faith, (v) Johnson Controls shall
defend such Tax Contest diligently and in good faith as if it were the only
party in interest in connection with such Tax Contest, and (vi) Johnson Controls
shall not settle, compromise or abandon any such Tax Contest in a manner that
would disproportionately disadvantage Adient and, in determining whether to
settle, com- promise or abandon any such Tax Contest, Johnson Controls shall
otherwise make such determi- nation in good faith as if it were the only party
in interest in connection with such Tax Contest. (e) Johnson Controls Rights. In
the case of any Tax Contest described in Section 9.02(a)(ii), if (x) as a result
of such Tax Contest, Johnson Controls could reasonably be expected to become
liable to make any indemnification payment to Adient hereunder in excess of $1
mil- lion and (y) Adient has the right to control such Tax Contest pursuant to
Section 9.02(a)(ii), then (i) Adient shall keep Johnson Controls reasonably
informed in a timely manner of all significant developments in respect of such
Tax Contest and all significant actions taken or proposed to be taken by Adient
with respect to such Tax Contest, (ii) Adient shall timely provide Johnson Con-
trols with copies of any written materials prepared, furnished or received in
connection with such Tax Contest, (iii) Adient shall consult with Johnson
Controls reasonably in advance of taking any significant action in connection
with such Tax Contest, (iv) Adient shall consult with John- son Controls and
offer Johnson Controls a reasonable opportunity to comment before submitting any
written materials prepared or furnished in connection with such Tax Contest and
shall con- sider Johnson Controls’ comments in good faith, (v) Adient shall
defend such Tax Contest dili- gently and in good faith as if it were the only
party in interest in connection with such Tax Con- test, and (vi) Adient shall
not settle, compromise or abandon any such Tax Contest without ob- taining the
prior written consent of Johnson Controls, which consent shall not be
unreasonably withheld, conditioned or delayed; provided that, in the case of any
Tax Contest with respect to any Electronics Entity, to the extent such Tax
Contest involves a claim that could reasonably be expected to result in
Electronics Business Taxes and Taxes that are not Electronics Business Taxes (an
“Electronics Tax Contest”), (A) the Companies shall cooperate to separate such
Elec- tronics Tax Contest into two Tax Contests, one Tax Contest relating
exclusively to Electronics



--------------------------------------------------------------------------------



 
[exhibit10210k2016041.jpg]
- 37 - Business Taxes (over which Tax Contest Johnson Controls shall have
exclusive control, includ- ing exclusive authority with respect to any
settlement, subject to Section 9.02(b) and Section 9.02(d)) and the other Tax
Contest relating to all other Taxes of any Electronics Entity (over which Tax
Contest Adient shall have exclusive control, including exclusive authority with
re- spect to any settlement, subject to this Section 9.02(e) (other than this
proviso)) and (B) if it is not possible to separate such Tax Contest in the
manner set forth in clause (A), the Controlling Party shall have the right to
control such Tax Contest, provided that the foregoing provisions of this Section
9.02(e) (other than this proviso) shall apply to such Tax Contest (for this
purpose, substituting the term “Controlling Party,” for the term “Adient” and
substituting the term “Non- Controlling Party” for the term “Johnson Controls”).
For purposes of this Section 9.02(e), in the case of any Electronics Tax
Contest, the Controlling Party shall be whichever of Adient or John- son
Controls would be reasonably expected to bear the greater Tax Liability in
connection with such Electronics Tax Contest, and the Non-Controlling Party
shall be whichever Company is not the Controlling Party with respect to such
Electronics Tax Contest. (f) Separation Related Tax Contests. Johnson Controls
shall have exclusive control over any Separation Related Tax Contest, including
exclusive authority with respect to any set- tlement of such Tax Contest,
subject to the following provisions of this Section 9.02(f). In the event of any
Separation Related Tax Contest as a result of which Adient could reasonably be
ex- pected to (x) become liable for any Separation Tax Losses or (y) not have
Foreign Corporation Status as of immediately after the Distribution, (A) Johnson
Controls shall keep Adient reasona- bly informed in a timely manner of all
significant developments in respect of such Tax Contest and all significant
actions taken or proposed to be taken by Johnson Controls with respect to such
Tax Contest, (B) Johnson Controls shall timely provide Adient with copies of any
written mate- rials prepared, furnished or received in connection with such Tax
Contest, (C) Johnson Controls shall consult with Adient reasonably in advance of
taking any significant action in connection with such Tax Contest, and (D)
Johnson Controls shall offer Adient a reasonable opportunity to comment before
submitting any written materials prepared or furnished in connection with such
Tax Contest. Notwithstanding anything in the preceding sentence to the contrary,
the final de- termination of the positions taken, including with respect to
settlement or other disposition, in any Separation Related Tax Contest shall be
made in the sole discretion of Johnson Controls and shall be final and not
subject to the dispute resolution provisions of Section 13 of this Agreement or
Article VII of the Separation and Distribution Agreement. (g) Power of Attorney.
(i) Each member of the Adient Group shall execute and deliver to Johnson
Controls (or such member of the Johnson Controls Group as Johnson Controls shall
des- ignate) any power of attorney or other similar document reasonably
requested by Johnson Controls (or such designee) in connection with any Tax
Contest controlled by Johnson Controls that is described in this Section 9. (ii)
Each member of the Johnson Controls Group shall execute and deliver to Adient
(or such member of the Adient Group as Adient shall designate) any power of
attorney or other similar document reasonably requested by Adient (or such
designee) in connection with any Tax Contest controlled by Adient that is
described in this Section 9.



--------------------------------------------------------------------------------



 
[exhibit10210k2016042.jpg]
- 38 - Section 10. Effective Date; Termination of Prior Intercompany Tax Allo-
cation Agreements. This Agreement shall be effective as of the Effective Time.
To the knowledge of the parties hereto, there are no prior intercompany Tax
allocation agreements or arrangements solely between or among Johnson Controls
and/or any of its Subsidiaries, on the one hand, and Adient and/or any of its
Subsidiaries, on the other hand and no termination of any such arrangement or
agreement, or any settlement of amounts owing in respect of any such ar-
rangement or agreement should be required. To the extent that, contrary to the
expectation of the parties, there is any such intercompany arrangement or
agreement in place as of immediately prior to the Effective Time, (i) such
arrangement or agreement shall be deemed terminated with effect as of the
Effective Time, and (ii) amounts due under such agreements as of the date on
which the Effective Time occurs shall be settled as promptly as practicable.
Upon such settle- ment, no further payments by or to Johnson Controls or any of
its Subsidiaries or by or to Adient or any of its Subsidiaries with respect to
such agreements shall be made, and all other rights and obligations resulting
from such agreements between the Companies and their Affiliates shall cease at
such time. Any payments pursuant to such agreements shall be disregarded for
purposes of computing amounts due under this Agreement. Section 11. Survival of
Obligations. The representations, warranties, cove- nants and agreements set
forth in this Agreement shall be unconditional and absolute and shall remain in
effect without limitation as to time. Section 12. Treatment of Payments; Tax
Gross-Up. Section 12.01 Treatment of Tax Indemnity and Tax Benefit Payments. In
the absence of any change in Tax treatment under the Code or other applicable
Tax Law and except as other- wise agreed between the Companies, for all Income
Tax purposes, the Companies agree to treat, and to cause their respective
Affiliates to treat, (i) any indemnity payment required by this Agreement or by
the Separation and Distribution Agreement, as applicable (in the case of each of
clauses (A), (B) and (C), subject to clause (D)), (A) in the case of an
indemnity payment attribut- able to the Distribution, a contribution by Johnson
Controls to Adient or a distribution by Adient to Johnson Controls, as the case
may be, occurring immediately prior to the Distribution (but on- ly to the
extent the payment does not relate to a Tax allocated to the payor in accordance
with Section 1552 of the Code or the Treasury Regulations thereunder or Treasury
Regulation Section 1.1502-33(d) (or under corresponding principles of other
applicable Tax Laws)), (B) in the case of an indemnity payment attributable to
an Old Johnson Controls Internal Distribution or Old Johnson Controls Internal
Contribution, a contribution by the relevant Old Johnson Controls In- ternal
Distributing to the relevant Old Johnson Controls Internal Controlled or a
distribution by the relevant Old Johnson Controls Internal Controlled to the
relevant Old Johnson Controls In- ternal Distributing, as the case may be,
occurring immediately prior to the relevant Old Johnson Controls Internal
Distribution, (C) in the case of an indemnity payment attributable to the Old
Johnson Controls Jersey SpinCo Sale or the TSub Jersey SpinCo Sale or any sale
of the Adient Assets or assumption of the Adient Liabilities pursuant to the
Separation Transactions, an ad- justment to the purchase price, or (D) in the
case of an indemnity payment attributable to a trans- fer of Adient Assets or
assumption of Adient Liabilities (other than pursuant to a sale), or in any
other case described in clauses (A), (B) or (C) above to the extent appropriate,
as payments of an assumed or retained liability; and (ii) any payment of
interest or State Income Taxes by or to a



--------------------------------------------------------------------------------



 
[exhibit10210k2016043.jpg]
- 39 - Tax Authority, as taxable or deductible, as the case may be, to the
Company entitled under this Agreement to retain such payment or required under
this Agreement to make such payment. Section 12.02 Tax Gross-Up. If
notwithstanding the manner in which payments de- scribed in clause (i) of
Section 12.01 were reported, there is an adjustment to the Tax Liability of a
Company as a result of its receipt of a payment pursuant to this Agreement or
the Separation and Distribution Agreement, such payment shall be appropriately
adjusted so that the amount of such payment, reduced by the amount of all Income
Taxes payable with respect to the receipt thereof (but taking into account all
correlative Tax Benefits resulting from the payment of such Income Taxes), shall
equal the amount of the payment which the Company receiving such pay- ment would
otherwise be entitled to receive. Section 12.03 Interest. Anything herein to the
contrary notwithstanding, to the extent one Company (“Indemnitor”) makes a
payment of interest to another Company (“Indemnitee”) under this Agreement with
respect to the period from the date that the Indemnitee made a pay- ment of Tax
to a Tax Authority to the date that the Indemnitor reimbursed the Indemnitee for
such Tax payment, the interest payment shall be treated as interest expense to
the Indemnitor (deductible to the extent provided by Law) and as interest income
by the Indemnitee (includible in income to the extent provided by Law). The
amount of the payment shall not be adjusted to take into account any associated
Tax Benefit to the Indemnitor or increase in Tax to the Indem- nitee. Section
13. Disagreements. Section 13.01 Dispute Resolution. The Companies desire that
collaboration will contin- ue between them. Accordingly, they will try, and they
will cause their respective Group mem- bers to try, to resolve in good faith all
disagreements regarding their respective rights and obliga- tions under this
Agreement, including any amendments hereto. In furtherance thereof, in the event
of any dispute or disagreement (other than a High-Level Dispute) (a “Tax Advisor
Dis- pute”) between any member of the Johnson Controls Group and any member of
the Adient Group as to the interpretation of any provision of this Agreement or
the performance of obliga- tions hereunder, the Tax departments of the Companies
shall negotiate in good faith to resolve the Tax Advisor Dispute. If such good
faith negotiations do not resolve the Tax Advisor Dis- pute, then the matter
will be referred to a Tax Advisor acceptable to each of the Companies. The Tax
Advisor may, in its discretion, obtain the services of any third-party
appraiser, accounting firm or consultant that the Tax Advisor deems necessary to
assist it in resolving such disagree- ment. The Tax Advisor shall furnish
written notice to the Companies of its resolution of any such Tax Advisor
Dispute as soon as practicable, but in any event no later than forty-five (45)
days after its acceptance of the matter for resolution. Any such resolution by
the Tax Advisor shall be consistent with the terms of this Agreement, and if so
consistent, shall be conclusive and binding on the Companies. Following receipt
of the Tax Advisor’s written notice to the Compa- nies of its resolution of the
Tax Advisor Dispute, the Companies shall each take or cause to be taken any
action necessary to implement such resolution of the Tax Advisor. In accordance
with Section 15, each Company shall pay its own fees and expenses (including the
fees and expenses of its representatives) incurred in connection with the
referral of the matter to the Tax Advisor. All fees and expenses of the Tax
Advisor in connection with such referral shall be shared equally by the
Companies. Any High-Level Dispute shall be resolved pursuant to the procedures
set forth in Article VII of the Separation and Distribution Agreement.



--------------------------------------------------------------------------------



 
[exhibit10210k2016044.jpg]
- 40 - Section 13.02 Injunctive Relief. Nothing in this Section 13 will prevent
either Company from seeking injunctive relief if reasonably necessary to avoid
irreparable harm. Notwithstand- ing anything to the contrary in this Agreement,
the Separation and Distribution Agreement or any Ancillary Agreement, Johnson
Controls and Adient are the only members of their respective Groups entitled to
commence a dispute resolution procedure under this Agreement, and each of
Johnson Controls and Adient will cause its respective Group members not to
commence any dis- pute resolution procedure other than through such party as
provided in this Section 13. Section 14. Late Payments. Any amount owed by one
party to another party under this Agreement which is not paid when due shall
bear interest at the Prime Rate plus two percent (2%), compounded semiannually,
from the due date of the payment to the date paid. To the extent interest
required to be paid under this Section 14 duplicates interest required to be
paid under any other provision of this Agreement, interest shall be computed at
the higher of the in- terest rate provided under this Section 14 or the interest
rate provided under such other provision. Section 15. Expenses. Except as
otherwise provided in this Agreement, each party and its Affiliates shall bear
their own expenses incurred in connection with preparation of Tax Returns, Tax
Contests, and other matters related to Taxes under the provisions of this
Agreement. Section 16. General Provisions. Section 16.01 Addresses and Notices.
All notices, requests, claims, demands or other communications under this
Agreement shall be in writing, together with a copy by electronic mail (which
shall not constitute notice), and shall be given or made (and shall be deemed to
have been duly given or made upon acknowledgment of receipt) by delivery in
person, by overnight courier service or by registered or certified mail (postage
prepaid, return receipt requested) to the respective Companies at the following
addresses (or at such other address for a Company as shall be specified in a
notice given in accordance with this Section 16.01): If to Johnson Controls:
Johnson Controls International plc 5757 North Green Bay Avenue Milwaukee,
Wisconsin 53209 Attention: General Counsel Email: CO-General.Counsel@jci.com If
to Adient: Adient Limited 833 East Michigan Street, Suite 1100 Milwaukee,
Wisconsin 53202 Attention: General Counsel Email: CO-General.Counsel@adient.com



--------------------------------------------------------------------------------



 
[exhibit10210k2016045.jpg]
- 41 - A Company may, by notice to the other Company, change the address to
which such notices are to be given. Section 16.02 Assignability. This Agreement
shall be binding upon and inure to the ben- efit of the parties hereto and their
successors and permitted assigns; provided that neither Com- pany nor any such
party thereto may assign its rights or delegate its obligations under this
Agreement without the express prior written consent of the other Company hereto.
Notwith- standing the foregoing, no such consent shall be required for the
assignment of a party’s rights and obligations under this Agreement and the
Ancillary Agreements (except as may be otherwise provided in any such Ancillary
Agreement) in whole (i.e., the assignment of a party’s rights and obligations
under this Agreement and all Ancillary Agreements all at the same time) in
connec- tion with a change of control of a Company so long as the resulting,
surviving or transferee Per- son assumes all the obligations of the relevant
party thereto by operation of Law or pursuant to an agreement in form and
substance reasonably satisfactory to the other Company. Nothing in this Section
16.02 is intended to, or shall be construed to, prohibit either Company or any
mem- ber of its Group from being party to or undertaking a change of control.
Section 16.03 Waiver. Waiver by a Company of any default by the other Company of
any provision of this Agreement shall not be deemed a waiver by the waiving
Company of any subsequent or other default, nor shall it prejudice the rights of
the other Company. No failure or delay by a Company in exercising any right,
power or privilege under this Agreement shall oper- ate as a waiver thereof, nor
shall a single or partial exercise thereof prejudice any other or further
exercise thereof or the exercise of any other right, power or privilege. Section
16.04 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby. Upon such determination, the
Companies shall negotiate in good faith in an effort to agree upon such a
suitable and equitable provision to effect the original intent of the Companies.
Section 16.05 Authority. Johnson Controls represents on behalf of itself and
each other member of the Johnson Controls Group, and Adient represents on behalf
of itself and each other member of the Adient Group, as follows: (i) each such
Person has the requisite corporate or oth- er power and authority and has taken
all corporate or other action necessary in order to execute, deliver and perform
this Agreement and to consummate the transactions contemplated hereby; and (ii)
this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it enforceable in accordance with the terms
thereof. Section 16.06 Further Action. The parties shall execute and deliver all
documents, pro- vide all information, and take or refrain from taking action as
may be necessary or appropriate to achieve the purposes of this Agreement,
including the execution and delivery to the other parties and their Affiliates
and representatives of such powers of attorney or other authorizing documen-
tation as is reasonably necessary or appropriate in connection with Tax Contests
(or portions thereof) under the control of such other parties in accordance with
Section 9.



--------------------------------------------------------------------------------



 
[exhibit10210k2016046.jpg]
- 42 - Section 16.07 Integration. This Agreement, the Ancillary Agreements and
the Exhibits, Schedules and appendices hereto and thereto contain the entire
agreement between the Compa- nies with respect to the subject matter hereof,
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such sub- ject
matter, and there are no agreements or understandings between the Companies
other than those set forth or referred to herein or therein. In the event of any
inconsistency between this Agreement, the Separation and Distribution Agreement,
any other agreements relating to the transactions contemplated by the Separation
and Distribution Agreement, or the Tax Allocation Agreement, with respect to
matters addressed herein, the provisions of this Agreement shall con- trol.
Section 16.08 Construction. The language in all parts of this Agreement shall in
all cas- es be construed according to its fair meaning and shall not be strictly
construed for or against any party. The captions, titles and headings included
in this Agreement are for convenience only, and do not affect this Agreement’s
construction or interpretation. Unless otherwise indicated, all “Section”
references in this Agreement are to sections of this Agreement. Section 16.09 No
Double Recovery. No provision of this Agreement shall be construed to provide an
indemnity or other recovery for any costs, damages, or other amounts for which
the damaged party has been fully compensated under any other provision of this
Agreement or under any other agreement or action at Law or equity. Unless
expressly required in this Agreement, a party shall not be required to exhaust
all remedies available under other agreements or at Law or equity before
recovering under the remedies provided in this Agreement. Section 16.10
Currency. All amounts payable pursuant to this Agreement shall be paya- ble in
U.S. dollars, based on the conversion rate used at the time that the obligation
to pay arises in the financial reporting systems of the party receiving such
payment. Section 16.11 Counterparts. This Agreement may be executed in one or
more counter- parts, all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the Companies and delivered to the other Company. Each Company
acknowledges that it and each other Company is executing cer- tain of the
Ancillary Agreements by facsimile, stamp or mechanical signature, and that
delivery of an executed counterpart of a signature page to this Agreement
(whether executed by manual, stamp or mechanical signature) by facsimile or by
email in portable document format (.pdf) shall be effective as delivery of such
executed counterpart of this Agreement. Each Company ex- pressly adopts and
confirms each such facsimile, stamp or mechanical signature (regardless of
whether delivered in person, by mail, by courier, by facsimile or by email in
portable document format (.pdf)) made in its respective name as if it were a
manual signature delivered in person, agrees that it will not assert that any
such signature or delivery is not adequate to bind such Company to the same
extent as if it were signed manually and delivered in person and agrees that, at
the reasonable request of the other Company at any time, it will as promptly as
reasona- bly practicable cause this Agreement to be manually executed (such
execution to be as of the date of the initial date thereof) and delivered in
person, by mail or by courier. Section 16.12 Governing Law. This Agreement (and
any claims or disputes arising out of or related hereto or to the transactions
contemplated hereby or to the inducement of any party to enter herein, whether
for breach of contract, tortious conduct or otherwise and whether predi-



--------------------------------------------------------------------------------



 
[exhibit10210k2016047.jpg]
- 43 - cated on common Law, statute or otherwise) shall be governed by and
construed and interpreted in accordance with the Laws of the State of New York
irrespective of the choice of laws princi- ples of the State of New York
including all matters of validity, construction, effect, enforceabil- ity,
performance and remedies. Section 16.13 Jurisdiction. If any dispute arises out
of or in connection with this Agreement, except as expressly contemplated by
another provision of this Agreement, the parties irrevocably (and the parties
will cause each other member of their respective Group to irrevoca- bly) (a)
consent and submit to the exclusive jurisdiction of any federal court sitting in
the Bor- ough of Manhattan in The City of New York (or, only if such court lacks
subject matter jurisdic- tion, in any New York State court sitting in the
Borough of Manhattan in The City of New York), (b) waive any claims of forum non
conveniens, and agree to submit to the jurisdiction of such courts, as provided
in New York General Obligations Law § 5-1402, (c) agree that service of any
process, summons, notice or document by United States registered mail to each
Compa- ny’s respective address set forth in Section 16.01 shall be effective
service of process for any lit- igation brought against it in any such court or
for the taking of any other acts as may be neces- sary or appropriate in order
to effectuate any judgment of said courts and (d) WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHT TO TRIAL OR ADJUDICATION BY JURY. Section 16.14
Amendment. No provisions of this Agreement shall be deemed waived, amended,
supplemented or modified by a Company, unless such waiver, amendment, supple-
ment or modification is in writing and signed by the authorized representative
of the Company against whom it is sought to enforce such waiver, amendment,
supplement or modification. Section 16.15 Adient Subsidiaries. If, at any time,
Adient acquires or creates one or more subsidiaries that are includable in the
Adient Group, they shall be subject to this Agreement and all references to the
Adient Group herein shall thereafter include a reference to such subsidi- aries.
Section 16.16 Successors. This Agreement shall be binding on and inure to the
benefit of any successor by merger, acquisition of assets, or otherwise, to any
of the parties hereto (in- cluding, but not limited to, any successor of Johnson
Controls or Adient succeeding to the Tax attributes of either under Section 381
of the Code), to the same extent as if such successor had been an original party
to this Agreement. Section 16.17 Injunctions. Subject to the provisions of
Section 13, the parties acknowledge that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with its specific terms or were otherwise breached. The parties
hereto shall be entitled to an injunction or injunctions to prevent breaches of
the pro- visions of this Agreement and to enforce specifically the terms and
provisions hereof in any court having jurisdiction, such remedy being in
addition to any other remedy to which they may be entitled at Law or in equity.



--------------------------------------------------------------------------------



 
[exhibit10210k2016048.jpg]
- 44 - IN WITNESS WHEREOF, each party has caused this Agreement to be executed
on its behalf by a duly authorized officer on the date first set forth above.
JOHNSON CONTROLS INTERNATIONAL PLC By: /s/ Brian J. Stief Name: Brian J. Stief
Title: Executive Vice President and Chief Financial Officer ADIENT LIMITED By:
/s/ Cathleen A. Ebacher Name: Cathleen A. Ebacher Title: Vice President, General
Counsel and Secretary [Signature Page to Tax Matters Agreement]



--------------------------------------------------------------------------------



 